                     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 1 of 84

AO 888 (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                                 District of Arizona

                       D.H. and John Doe
                                                                               )
                               Plaintiff                                       )
                                  V.                                           )       Civil Action No.         4:20-cv-00335-SHR
             Jami Snyder, Director of AHCCCS                                   )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                  Aron Janssen, M.D.

                                                       (Name of person to whom this subpoena is directed)

        g{Production:YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Exhibit A.



 Place: BurnsBarton PLC                                                                 Date and Time:
        2201 East Camelback, Ste. 360
                                                                                                              05/21/2021 9:00 am
        Phoenix, AZ 85016

     0 Inspection of Premises: YOU ARE COMMANDED to permit entty onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set fo1ih below, so that the requesting patiy
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                      IDate and Time:


        The following provisions of Fed. R. Civ. P. 45 are attached-Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        05/03/2021

                                  CLERK OF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                Jami Snyder,
Director of AHCCCS                                                                              , who issues or requests this subpoena, are:
Kathryn King, BurnsBarton, 2201 E. Camelback, Ste. 360 Phoenix, AZ 85016 kate@burnsbarton.com                                      602-753-4500

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each patty in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 2 of 84

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:20-cv-00335-SHR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

             I received this subpoena for (name of individual and title, if any)
011 (date)



             0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           011 (date)                                  ; or

             0 I returned the subpoena unexecuted because:



             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
             $

My fees are$                                      for travel and $                              for services, for a total of$                 0.00



             I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                      Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 3 of 84

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifj1ing Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      othe1wise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Produci11gDocume11tsor Electronically Stored I11formation.These
tangible things at a place within I 00 miles of where the person resides, is      procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
  (l)Avoidi11g U11dueBurden or Expe11se;Sanctions. A party or attorney            If a subpoena does not specify a fom1 for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         info1mation, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable forn1 or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who          information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Comma11dto Produce llfaterials or Permit I11spection.                       from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored inforniation, or tangible things, or to          order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b )(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claimi11gPrivilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored info1mation in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the infonnation of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modijj,ing a Subpoe11a.                                          information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the infonnation under seal to the comt for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the infmmation until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 4 of 84



 1
                                                EXHIBIT A
 2
                                       ITEMS TO BE PRODUCED
 3
            1.     All scientific studies, research, and clinical evidence that identify the long-
 4
     term health benefits of male chest reconstruction surgery for individuals with gender
 5
     dysphoria under the age of 21.
 6
            2.     All generally accepted scientific guidelines, research, or publications that
 7
     describe the criteria that should be applied to determine that male chest reconstruction
 8
     surgery is medically necessary for transgender males under the age of 21 who suffer from
 9
     gender dysphoria.
10
            3.     All scientific studies, research, and clinical evidence showing:
11
                   a. whether or not a statistically significant number of natal females with
12
                      gender dysphoria will seek male chest reconstruction surgery;
13
                   b. whether or not male chest reconstruction surgery is medically necessary
14
                      for a statistically significant number of natal females with gender
15
                      dysphoria;
16
                   c. whether or not the determination of male chest reconstruction surgery as
17
                      medically necessary for a natal female with gender dysphoria is a fact-
18
                      intensive inquiry that must take into account the unique circumstances
19
                      of each individual;
20
                   d. whether or not hormone treatment is one way to alleviate the effects of
21
                      gender dysphoria;
22
                   e. whether or not gender dysphoria in childhood persists into adulthood
23
                      (and any statistics demonstrating how often it persists into adulthood);
24
                   f. whether or not gender dysphoria in adolescents persists into adulthood
25
                      (and any statistics demonstrating how often it persists into adulthood);
26
                      and
27
                   g. whether or not the brains of individuals under the age of 21 are still
28
                      developing.
     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 5 of 84




 1          4.     All scientific studies, research, and clinical evidence that support the

 2   allegations and conclusions found in paragraphs 38, 39, and 40 of the Complaint. (See

 3   attached Complaint, Exhibit 1).

 4          5.     All studies or reports that support the Plaintiffs’ contention that

 5   “Transgender people…experience disproportionately high rates of harassment and

 6   discrimination in all aspects of their lives” and therefore “would be reluctant to join a

 7   lawsuit that might publicize their circumstances.”

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 6 of 84




                     EXHIBIT 1
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1 7ofof2784




1    Brent P. Ray (pro hac vice forthcoming)
     Andrew J. Chinsky (pro hac vice forthcoming)
2    KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
3    Chicago, Illinois 60654
     T: +1 312 995 6333
4    F: +1 312 995 6330
     Email: bray@kslaw.com
5           achinsky@kslaw.com
6    Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
7    PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
8    Phoenix, AZ 85012-2788
     T: +1 602 351 8085
9    F: +1 602 648 7085
     Email: dbarr@perkinscoie.com
10          jhowe@perkinscoie.com
11   Counsel for Plaintiffs and the Class
     (Additional Counsel on Signature Page)
12
                            UNITED STATES DISTRICT COURT
13
                                    DISTRICT OF ARIZONA
14
     D.H., by and through his mother, Janice    )
15   Hennessy-Waller; and John Doe, by his      )
     guardian and next friend, Susan Doe, on    )   No.
16   behalf of themselves and all others        )
     similarly situated,                        )   COMPLAINT FOR
17                                              )   DECLARATORY AND
                          Plaintiffs,           )   INJUNCTIVE RELIEF
18                                              )
            vs.                                 )
19                                              )
     Jami Snyder, Director of the Arizona       )
20   Health Care Cost Containment System,       )
     in her official capacity,                  )
21                                              )
                          Defendant.            )
22                                              )
23         Plaintiffs D.H. and John Doe respectfully state and allege as follows
24                             PRELIMINARY STATEMENT

25         1.     D.H. is a seventeen-year-old transgender Arizona resident enrolled in
26   Arizona’s Medicaid program, known as the Arizona Health Care Cost Containment

27   System (“AHCCCS”). John Doe is a fifteen-year-old transgender Arizona resident

28   enrolled in AHCCCS. D.H. and John bring this lawsuit on behalf of themselves and
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2 8ofof2784




1    similarly situated individuals to challenge Arizona’s categorical prohibition of coverage
2    of medically necessary treatments for gender dysphoria, specifically, male chest
3    reconstruction surgery.
4           2.      Gender dysphoria refers to the distress that can result from the incongruence
5    between a person’s gender identity and their assigned sex at birth. Gender dysphoria is a
6    serious medical condition that, if left untreated, can cause anxiety, depression, and even
7    self-harm or suicidal ideation.
8           3.      Gender-confirming      medical     treatments—including       male     chest
9    reconstruction surgery—are safe, effective, and medically necessary to treat gender
10   dysphoria in many transgender individuals, including adolescents.
11          4.      A longstanding Arizona regulation, promulgated in 1982 and enforced by
12   AHCCCS, expressly prohibits Medicaid coverage for “gender reassignment surgeries.”
13   Ariz. Admin. Code R9-22-205-B.4(a) (“Challenged Exclusion”). Because of the
14   Challenged Exclusion, D.H., John, and similarly situated individuals have been denied or
15   prevented from obtaining Medicaid coverage for medically necessary male chest
16   reconstruction surgery.
17          5.      Both D.H. and John have been diagnosed with gender dysphoria. Although
18   identified as female at birth, D.H. and John are male and live as male in every aspect of
19   their lives.
20          6.      D.H. first became aware of his male gender identity around the age of four.
21   Frustrated and angry at his inability to communicate that he was transgender to his mother,
22   D.H. developed significant psychological distress at an early age, including severe anxiety
23   and suicidal ideation. Concerned for his safety and well-being, D.H.’s mother, Janice,
24   placed him in a psychiatric treatment facility on several occasions.
25          7.      At thirteen, D.H. developed the confidence to tell Janice that he is
26   transgender. Janice then arranged for D.H. to see a mental health provider with experience
27   working with transgender youth. With the recommendation and support of his health care
28   providers, D.H. began to transition to live in accordance with his gender identity. As part

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                              -2-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page3 9ofof2784




1    of the treatment for his gender dysphoria, D.H. started taking testosterone to masculinize
2    his body
3           8.      Just before turning thirteen, D.H. started wearing a binder to flatten his
4    chest, which alleviates his gender dysphoria, but significantly impairs his ability to
5    function. The pain and discomfort caused by wearing the binder interferes with D.H.’s
6    ability to focus on school and homework. The binder also prevents him from engaging in
7    prolonged or intense physical activity, especially dance, which had previously been a
8    source of relief for D.H.
9           9.      Last year, D.H.’s pediatrician and his therapist recommended that he obtain
10   male chest reconstruction surgery to further alleviate his gender dysphoria. However, prior
11   authorization for this surgery was denied due to the Challenged Exclusion.
12          10.     John started becoming aware of his male gender identity when he was about
13   eleven years old and his body began showing the first signs of puberty. Worried that his
14   family would reject him for being transgender, John kept everything he was going through
15   to himself and began to experience depression and suicidal ideation.
16          11.     After about six months, John recognized that he needed help and reached
17   out to his sister, and then eventually told his grandmother, Susan, both of whom were
18   supportive. John started using a male name and pronouns, which helped to alleviate his
19   gender dysphoria to some degree.
20          12.     In November 2018, John began seeing a specialist at the Gender Support
21   Program at Phoenix Children’s Hospital.
22          13.     Like D.H., John also wears a binder, which is very tight and restrictive. Even
23   with the binder, John feels uncomfortable being outside without layers of clothing. He
24   wears a hooded sweatshirt nearly every day, including in the summer. John’s chest also
25   hinders his social interactions. For example, John wears his binder and a t-shirt when at
26   the pool, often having to answer uncomfortable questions about why he insists on wearing
27   a t-shirt in the water.
28

                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               -3-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page410
                                                                 of of
                                                                    2784




1           14.     Around February 2020, John’s health care providers recommended that he
2    pursue male chest reconstruction surgery to further alleviate his gender dysphoria.
3    However, due to the Challenged Exclusion, John cannot receive the surgery.
4           15.     The Challenged Exclusion unlawfully denies medically necessary surgical
5    care to transgender beneficiaries on AHCCCS. Arizona disregards the transition-related
6    health care needs of Medicaid’s transgender beneficiaries. In doing so, Arizona exposes
7    transgender people to significant and avoidable harms to their health and well-being, in
8    violation of the U.S. Constitution and federal law.
9           16.     The Challenged Exclusion violates Plaintiffs’ civil rights under Section
10   1557 of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116 (“Section
11   1557”); the Early and Periodic Screening, Diagnostic and Treatment requirements of the
12   federal Medicaid Act, 42 U.S.C. §§ 1396a(a)(10)(A), 1396a(a)(43), 1396d(a)(4)(B),
13   1396d(r); the comparability requirement of the Medicaid Act, id. § 1396a(a)(10)(B); and
14   the Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution.
15          17.     D.H. and John further seek immediate declaratory and injunctive relief to
16   enjoin Arizona from continuing to deny them medically necessary treatment in violation
17   of federal law. Without the injunctive relief sought in this lawsuit, the Challenged
18   Exclusion will prevent effective treatment of D.H.’s and John’s gender dysphoria, causing
19   them irreparable physical and psychological harm.
20                                 JURISDICTION AND VENUE
21          18.     The Court has jurisdiction over the claims asserted herein pursuant to 28
22   U.S.C. §§ 1331, 1343(a)(3)-(4).
23          19.     Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28
24   U.S.C. §§ 2201, 2202 and 42 U.S.C. § 1983.
25          20.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
26   Plaintiffs reside within this judicial district and D.H resides within the Tucson division,
27   the events giving rise to this action occurred in this judicial district, and the Defendant is
28   subject to personal jurisdiction in this judicial district.

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                              -4-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page511
                                                                 of of
                                                                    2784




1                                           THE PARTIES
2           21.    Plaintiff D.H. is a seventeen-year-old boy who has been diagnosed with
3    gender dysphoria. D.H. resides in Pima County, Arizona and brings this action though his
4    mother, Janice Hennessy-Waller. Due to his family’s limited income, D.H. is eligible for
5    Arizona’s Medicaid program. D.H. has been enrolled in Arizona’s Medicaid program at
6    all relevant times.
7           22.    Plaintiff John Doe is a fifteen-year-old boy who has been diagnosed with
8    gender dysphoria. John resides in Maricopa County, Arizona and brings this action though
9    his grandmother and legal guardian, Susan Doe. Due to his family’s limited income, John
10   is eligible for Arizona’s Medicaid program. John has been enrolled in Arizona’s Medicaid
11   program at all relevant times.
12          23.    Defendant Jami Snyder is the Director of AHCCCS, the single-state agency
13   that administers Arizona’s Medicaid program. As such, she has a duty to ensure that the
14   AHCCCS program is administered in accordance with federal Medicaid law. Defendant
15   Snyder is sued in her official capacity.
16                                    STATEMENT OF FACTS
17          Gender Identity and Gender Dysphoria
18          24.    Gender identity is an innate, internal sense of one’s sex—i.e., being male or
19   female—and is a core, hard-wired aspect of a person’s identity. Everyone has a gender
20   identity. Most people’s gender identity is consistent with the sex they were assigned at
21   birth (“assigned sex”). Transgender people, however, have a gender identity that differs
22   from their assigned sex. A transgender man is a man who was assigned female at birth but
23   has a male gender identity. A transgender woman is a woman who was assigned male at
24   birth but has a female gender identity.
25          25.    Gender identity and transgender status are inextricably linked to one’s sex
26   and are sex-related characteristics.
27          26.    Around the onset of puberty, many transgender youth experience a level of
28   psychological distress that significantly interferes with their overall wellbeing and ability

                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                 -5-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page612
                                                                 of of
                                                                    2784




1    to function. For some transgender youth, that distress becomes debilitating and can lead
2    to a severe decline in mental health.
3           27.     That distress stems, in part, from the visible physical changes that
4    accompany puberty. Those physical changes undermine a transgender young person’s
5    ability to live in a manner consistent with their gender identity, exacerbating their
6    psychological distress. Even basic daily tasks, such as bathing and getting dressed, can
7    become emotionally paralyzing because those tasks are painful reminders of the
8    disconnect between a transgender young person’s body and their gender identity. In
9    addition, a transgender boy who has begun to develop breasts is more likely to be mistaken
10   for female, a probability that serves as a constant source of anxiety. The psychological
11   distress transgender youth experience is further heightened by the reality that some of
12   those physical changes may be irreversible, permanently constricting their future
13   treatment options and negatively affecting their quality of life. Consequently, timely
14   treatment is critical.
15          28.     This significant increase in distress causes many transgender youth who had
16   previously delayed disclosing that they are transgender to set aside their fears of rejection
17   and ask for help from family. With the permission of their parents or legal guardians, a
18   transgender young person can begin accessing the health care services needed to alleviate
19   their psychological distress. That distress is commonly referred to as gender dysphoria.
20          29.     Gender dysphoria is a serious medical condition recognized by the
21   American Psychiatric Association. Am. Psychiatric Ass’n, Diagnostic and Statistical
22   Manual of Mental Disorders (5th ed. 2013) (“DSM-5”). 1 Gender dysphoria refers to the
23
24   1
      Earlier editions of the DSM included a diagnosis referred to as “Gender Identity
25   Disorder.” The DSM-5 noted that Gender Dysphoria “is more descriptive than the
     previous DSM-IV term gender identity disorder and focuses on dysphoria as the clinical
26   problem, not identity per se.” Being diagnosed with gender dysphoria “implies no
27   impairment in judgment, stability, reliability, or general social or vocational capabilities.”
     Am. Psychiatric Ass’n, Position Statement on Discrimination Against Transgender &
28   Gender Variant Individuals (2012), at https://goo.gl/iXBM0S.

                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               -6-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page713
                                                                 of of
                                                                    2784




1    distress that can result from the incongruence between a person’s gender identity and their
2    assigned sex. If left untreated, gender dysphoria can cause anxiety, depression, and even
3    self-harm or suicidal ideation. Gender dysphoria is often heightened “when physical
4    interventions by means of hormones and/or surgery are not available.” Id. at 451. Access
5    to appropriate, individualized medical care can mitigate and often prevent all of those
6    symptoms.
7           30.    Gender dysphoria is highly treatable. As with other medical conditions,
8    health care providers follow a well-established standard of care when working with
9    patients with gender dysphoria. The World Professional Association for Transgender
10   Health (“WPATH”), and its predecessors, has set those standards for over four decades.
11          31.    WPATH is an international, multidisciplinary, professional association of
12   medical providers, mental health providers, researchers, and others, with a mission of
13   promoting evidence-based care and research for transgender health, including the
14   treatment of gender dysphoria. WPATH published the seventh and most recent edition of
15   the Standards of Care in 2011.
16          32.    Building on those standards and incorporating the most current research and
17   clinical experience, the Endocrine Society released the Endocrine Treatment of Gender-
18   Dysphoric/Gender-Incongruent Persons: An Endocrine Society Clinical Practice
19   Guideline in September 2017. Those guidelines reaffirm the WPATH Standards of Care
20   and offer medical providers practical guidance on providing transition-related care to
21   patients with gender dysphoria, including young people.
22          33.    The WPATH and the Endocrine Society standards have been adopted by
23   many major associations of healthcare professionals, including the American Medical
24   Association, American Psychiatric Association, and American Psychological Association,
25   as well as associations of healthcare professionals focused on youth and adolescents, such
26   as the American Academy of Pediatrics, American Association of Child and Adolescent
27   Psychiatrists, and the Pediatric Endocrine Society. Federal courts across the country have
28

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -7-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page814
                                                                 of of
                                                                    2784




1    also recognized the standards of these medical societies as setting the prevailing standard
2    of care for the treatment of gender dysphoria.
3           34.    A key component of treating gender dysphoria is a “social transition,” in
4    which the individual lives in accordance with their gender identity in all aspects of life.
5    Though specific to each person, a social transition typically includes adopting a new first
6    name, using and asking others to use pronouns reflecting the individual’s true gender,
7    wearing clothing typically associated with that gender, and using sex-specific facilities
8    corresponding to that gender.
9           35.    Studies and anecdotal evidence demonstrate the tremendous mental health
10   benefits transgender youth experience following a social transition. One study found that
11   the mental health profile of transgender children who underwent a social transition was
12   nearly identical to that of their nontransgender peers. Kristina Olson et al., Mental Health
13   of Transgender Children Who Are Supported in Their Identities, 137 Pediatrics 1 (2016).
14   Another study found that transgender young people who were referred to by the correct
15   name and pronoun throughout their daily lives demonstrated a seventy-seven percent
16   decrease in severe depressive symptoms. Stephen Russell et al., Chosen Name Use is
17   Linked to Reduced Depressive Symptoms, Suicidal Ideation and Behavior among
18   Transgender Youth, 63 J. of Adolescent Health 503 (2018). The success of a social
19   transition hinges on parents, extended family, peers, and others in the community treating
20   the individual consistently with their gender identity.
21          36.    Consistent with the standard of care, many transgender individuals also need
22   health care services that alter their physical characteristics to bring their outer appearance
23   into alignment with their gender identity. The purpose of the services is to enable a
24   transgender person to live consistently with their gender identity in every aspect of their
25   life. This alleviates a transgender individual’s gender dysphoria by reducing the
26   incongruence between their assigned sex and gender identity. Those treatments also ensure
27   that they are seen by others in a way that reflects their true gender, addressing a significant
28   source of distress.

                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                 -8-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page915
                                                                 of of
                                                                    2784




1           37.    For transgender youth who have entered puberty, these health care services
2    may include hormone-replacement therapy and surgery. Hormone-replacement therapy
3    ensures that transgender people develop physical sex characteristics typical of their gender
4    identity—not their assigned sex—such as facial and body hair in boys and breasts in girls.
5           38.    The prevailing standards of care for the treatment of gender dysphoria
6    recognize that transgender males may need male chest reconstruction surgery before
7    turning eighteen. A prerequisite for male chest reconstruction surgery is a referral letter
8    from the young person’s treating mental health provider. That letter provides the surgeon
9    with a psychological assessment of the patient and the clinical rationale(s) for the referral
10   and confirms that the patient is capable of consenting to the procedure.
11          39.    The purpose of the surgery is functional. Following the surgery, a
12   transgender male is more readily seen as male, improving the effectiveness of their social
13   transition because they are less likely to be mistaken for female, which can significantly
14   reduce the anxiety and dysphoria they experience. The surgery also improves their self-
15   image because they no longer have to see or wear a binder to hide a part of their body that
16   causes so much physical pain and psychological distress. As a result, transgender males
17   who have had male chest reconstruction surgery experience fewer barriers to engaging in
18   physical activity, among other physical and mental health benefits.
19          40.    As with other treatments for gender dysphoria, both scientific research and
20   clinical evidence highlight the importance of male chest reconstruction surgery in the
21   treatment of gender dysphoria in transgender males.
22          The Federal Medicaid Act
23          41.    Title XIX of the Social Security Act, 42 U.S.C. §§ 1396-1396w-5, creates
24   the Medicaid program—a cooperative federal-state program that provides health care
25   services to specified categories of individuals meeting income and other criteria. The
26   objective of Medicaid is to enable states to “furnish [] medical assistance” to individuals
27   “whose income and resources are insufficient to meet the cost of necessary medical
28

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                              -9-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1016ofof2784




1    services” and to provide “rehabilitation and other services to help such families and
2    individuals attain or retain capability for independence or self-care.” 42 U.S.C. § 1396-1.
3           42.     States are not required to participate in the Medicaid program. States that
4    choose to participate must comply with the federal Medicaid Act and its implementing
5    regulations.
6           43.     In return, the federal government reimburses each participating state for a
7    substantial portion of the cost of providing medical assistance. See id. §§ 1396b(a),
8    1396d(b), 1396(c).
9           44.     The Medicaid Act requires each participating state to establish or designate
10   a single state agency that is responsible for administering or supervising the administration
11   of the state’s Medicaid program. Id. § 1396a(a)(5); 42 C.F.R. § 431.10.
12          45.     In addition, each participating state must maintain a comprehensive plan for
13   medical assistance approved by the Secretary of the U.S. Department of Health and
14   Human Services. Id. § 1396a. The plan must describe the state’s program and affirm its
15   commitment to comply with the Medicaid Act and its implementing regulations.
16          46.     While a state is entitled to delegate certain of its responsibilities to other
17   entities, such as local agencies or Medicaid managed care plans, the single state agency is
18   ultimately responsible for ensuring compliance with all aspects of federal Medicaid law.
19   See, e.g., 42 C.F.R. §§ 438.100(a)(2), 438.100(d).
20          47.     Under the Medicaid Act, a participating state must provide medical
21   assistance to certain eligibility groups. Id. § 1396a(a)(10)(A)(i). One mandatory eligibility
22   category is children and adolescents under age 18 whose household income is below 133%
23   of the federal poverty level. Id. §§ 1396a(a)(10)(A)(i)(VI)-(VII), 1396a(l).
24          The Medicaid Early and Periodic Screening, Diagnostic and Treatment
25          Requirements
26          48.     The Medicaid Act requires states to cover certain services and gives them
27   the option to cover other services. Id. §§ 1396a(a)(10)(A), 1396d.
28

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -10-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1117ofof2784




1           49.    Each participating state must cover Early and Periodic Screening,
2    Diagnostic and Treatment (“EPSDT”) for individuals under age 21. Id. §§
3    1396a(a)(10)(A), 1396a(a)(43), 1396d(a)(4)(B), 1396d(r).
4           50.    EPSDT’s fundamental purpose is to “[a]ssure that health problems are
5    diagnosed and treated early, before they become more complex and their treatment more
6    costly.” Ctrs. for Medicare & Medicaid Servs., State Medicaid Manual § 5010.B.
7           51.    As part of providing EPSDT, states must:
8                     a. Inform all persons in the state who are under the age of 21 and who
9                           are eligible for Medicaid of the availability of EPSDT as described
10                          in 42 U.S.C. § 1396d(r);
11                    b. Provide or arrange for screening services in all cases where they are
12                          requested as required by § 1396d(r)(5); and
13                    c. Arrange for (directly or through referral) corrective treatment for any
14                          conditions identified by the screening services as required by
15                          § 1396a(a)(43)(C).
16          52.    Pursuant to the EPSDT requirements, states must cover four specific,
17   separate categories of screening services: medical, vision, dental, and hearing. 42 U.S.C.
18   § 1396d(r)(1)-(4).
19          53.    States also must cover “[s]uch other necessary health care, diagnostic
20   services, treatment, and other measures described in [§ 1396d(a)] to correct or ameliorate
21   defects and physical and mental illnesses and conditions discovered by the screening
22   services, whether or not such services are covered under the State plan.” Id. § 1396d(r)(5).
23   In other words, the EPSDT mandate requires states to cover all necessary Medicaid
24   services for individuals under age 21.
25          54.    EPSDT services must be initiated in a timely manner, as the individual needs
26   of the child require, and must be consistent with accepted medical standards, no later than
27   six months from the date of request. 42 C.F.R. § 441.56(e).
28

                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               -11-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1218ofof2784




1           55.        Surgery to treat gender dysphoria, including male chest reconstruction
2    surgery, is an EPSDT service under § 1396d(r)(5).
3           The Medicaid Comparability Requirement
4           56.        Under the Medicaid Act, “the medical assistance made available to any
5    individual . . . shall not be less in amount, duration or scope than the medical assistance
6    made available to any other such individual.” Id. § 1396a(a)(10)(B)(i). See also 42 C.F.R.
7    § 440.240(b).
8           57.        A state “Medicaid agency may not arbitrarily deny or reduce the amount or
9    scope of a required service . . . to an otherwise eligible recipient solely because of the
10   diagnosis, type of illness, or condition.” 42 C.F.R. § 440.230(c).
11          58.        States must also ensure that “[e]ach service must be sufficient in amount,
12   duration, and scope to reasonably achieve its purpose.” 42 C.F.R. § 440.230(b).
13          The Arizona Medicaid Program
14          59.        Arizona participates in Medicaid, calling its program the Arizona Health
15   Care Cost Containment System (“AHCCCS”). Ariz. Rev. Stat. §§ 36-2901 to 2972.
16          60.        AHCCCS is also the name of the single-state Medicaid agency that is
17   responsible for administering and implementing Arizona’s Medicaid program consistent
18   with the requirements of federal law. See 42 U.S.C. § 1396a(a)(5); 42 C.F.R. § 431.10.
19          61.        AHCCCS contracts with private managed care plans to provide health care
20   services     to    Medicaid     enrollees.   See   AHCCCS,      Available   Health    Plans,
21   https://www.azahcccs.gov/Members/ProgramsAndCoveredServices/availablehealthplans
22   .html (listing the eight Medicaid managed care plans operating in the State).
23          62.        The federal government reimburses Arizona for approximately seventy
24   percent of its expenditures on health care services. U.S. Dep’t of Health & Human Servs.,
25   Federal Financial Participation in State Assistance Expenditures; Federal Matching Shares
26   for Medicaid, the Children’s Health Insurance Program, and Aid to Needy Aged, Blind, or
27   Disabled Persons for October 1, 2020 Through September 30, 2021, 84 Fed. Reg. 66204,
28   66204 (Dec. 3, 2019).

                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                -12-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1319ofof2784




1           Arizona’s Exclusion on Surgical Care for Transgender Medicaid Beneficiaries
2           63.       Since 1982, an Arizona regulation (the “Challenged Exclusion”) has
3    prohibited AHCCCS coverage for “gender reassignment surgeries.” Ariz. Admin. Code
4    R9-22-205-B.4(a). The Challenged Exclusion has been applied since that time to deny
5    coverage to transgender AHCCCS beneficiaries seeking male chest reconstruction
6    surgery.
7           64.       Arizona has singled out transition-related surgical care for an express
8    exclusion even though AHCCCS covers the same surgical services to treat other health
9    conditions. See, e.g., Ariz. Admin. Code R9-22-2004(A)(4), AHCCCS Medical Policy
10   Manual,      §      310-C     Breast    Reconstruction    After     Mastectomy       (2018),
11   https://www.azahcccs.gov/shared/Downloads/MedicalPolicyManual/300/310C.pdf.
12          65.       The Challenged Exclusion has no medical or scientific basis. To the
13   contrary, for many transgender people, including adolescents, surgical care is medically
14   necessary to treat gender dysphoria.
15          66.       Contrary to the prevailing standard of care for the treatment of gender
16   dysphoria, Defendant continues to enforce the Challenged Exclusion against transgender
17   Medicaid recipients, even those covered under EPSDT, including D.H. and John.
18          67.       On information and belief, many transgender AHCCCS recipients have
19   been deterred from seeking prior authorization for transition-related surgeries because of
20   their knowledge, or the knowledge of their medical providers, that the Challenged
21   Exclusion would make such requests futile.
22          D.H.’s Gender Dysphoria and Need for Surgical Treatment
23          68.       D.H. was identified as female at birth but has known that he is male since
24   age four.
25          69.       As a young child, D.H. struggled to express to his mother that he is male.
26   Nothing he said or did got the result he had hoped for; Janice, D.H.’s mother, continued
27   to treat him as a girl. As a result, D.H. began exhibiting signs of significant psychological
28

                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               -13-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1420ofof2784




1    distress including depression, prolonged crying episodes, anxiety, and insomnia. The
2    severity of D.H.’s distress led his mother to seek the advice of mental health professionals.
3            70.   When he was about eleven years old, the stress related to his gender
4    identity—combined with the other stressors D.H. was trying to navigate—was so
5    overwhelming that D.H. started losing his hair. He was eventually hospitalized for
6    intensive psychiatric treatment.
7            71.   Following his hospitalization, Janice enrolled D.H. in dance class, hoping it
8    would provide D.H. a healthy way to cope with his distress. The movements were like
9    therapy to him. Dance also became a social outlet; he made friends and felt a sense of
10   belonging. It was the only thing in his life that could make him feel better. By the
11   following year, D.H. was enrolled in three different dance classes: ballet, modern, and
12   jazz.
13           72.   That euphoria ended later that year once puberty began. Because of D.H.’s
14   increasing chest size, dance no longer provided the same psychological release it once
15   had. D.H. hated his body and everything that came with it. His thoughts and fears about
16   experiencing puberty—with its associated physical changes that would take his body even
17   further out of alignment with his gender identity—became all-consuming and significantly
18   affected his ability to function. D.H. hid his changing body under baggy clothes and hated
19   being perceived as a girl at school.
20           73.   D.H. began using a variety of methods to flatten his chest, from multiple
21   sports bras and Ace bandages to duct tape, so that his appearance better aligned with his
22   gender identity. Those initial attempts were extremely uncomfortable and irritated his
23   skin. Needing a better and safer solution, D.H. secretly bought his first binder, an article
24   of clothing that compresses a person’s chest, giving the appearance of a flat chest. Putting
25   on the binder gave D.H. a sense of relief that no amount of therapy or medication had ever
26   given him. It also eventually helped him gain the confidence to tell his mother what he
27   struggled to express as a child: “I am a boy.”
28

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -14-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1521ofof2784




1             74.   Janice was supportive but sought out the advice of health care providers with
2    experience working with transgender youth before making any decisions regarding next
3    steps.
4             75.   Soon after disclosing to his mother that he is transgender at age thirteen,
5    D.H. started seeing Tamar Reed, a therapist who specializes in treating gender dysphoria
6    in children and adolescents. After carefully assessing D.H.’s mental health, Ms. Reed
7    recommended that D.H. begin to transition to living as male. D.H. started using a male
8    name and asked that others refer to him using that name and masculine pronouns. He also
9    changed his hairstyle and started wearing boys’ clothing.
10            76.   D.H.’s social transition provided him with much-needed psychological
11   relief. He was regularly being referred to by a male name and pronouns and treated as
12   male by those around him.
13            77.   Nevertheless, D.H.’s distress continued to build.
14            78.   A few months before his fourteenth birthday, the depression and suicidal
15   ideation became overwhelming. Janice noticed a change in D.H.’s personality and that he
16   had started distancing himself from his peers and activities that had previously brought
17   him joy. Then, following a dance competition in January 2017, D.H.’s mental health
18   decompensated significantly. Out of concern for his safety and wellbeing, D.H. was
19   admitted to a ten-day intensive psychiatric treatment program.
20            79.   Following that treatment program, his health care providers recommended
21   that he start hormone-replacement therapy to further his social transition—that treatment
22   would both halt the effects of estrogen and make his appearance more typically masculine.
23   D.H.’s pediatrician referred him to a pediatric endocrinologist for this treatment and
24   related specialty care. D.H. received his first shot of testosterone in November 2017.
25            80.   The testosterone has caused D.H.’s voice to deepen, he has grown facial
26   hair, and he has developed a more masculine musculature. The testosterone, however,
27   cannot reverse the physical changes that had already occurred prior to D.H.’s transition,
28   particularly chest development.

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -15-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1622ofof2784




1           81.    Because of the prominent appearance of his chest, D.H.’s binder continues
2    to be one of his most important pieces of clothing. Although binders are not supposed to
3    be worn for more than seven to eight hours a day, D.H. regularly wears his binder for ten
4    hours a day, and at least twice per week D.H. wears it for longer than ten hours. On
5    occasion, D.H. has worn his binder for multiple consecutive days. He even struggles to
6    take the binder off at home, where feels the most comfortable being himself.
7           82.    Keeping the binder on that long is uncomfortable and painful. The effort it
8    takes to ignore the pain interferes with D.H.’s ability to focus on school, particularly
9    homework, as D.H.’s discomfort compounds throughout the day. The compression from
10   the binder also prevents him from breathing too deeply. In fact, D.H.’s current
11   pediatrician, Dr. Andrew Cronyn, remarked that D.H.’s binder contributed to him
12   developing asthma in adolescence and needing an inhaler to engage in extended physical
13   activity.
14          83.    While taking testosterone and using the binder have improved D.H.’s mental
15   health, D.H. continues to experience significant gender dysphoria because of his chest.
16   The benefits of using a binder were—and continue to be—temporary and imperfect. The
17   binder dampens the distress D.H. feels during the day, but once he removes the binder at
18   night, D.H.’s distress intensifies. And, even with the binder, D.H. continues to be mistaken
19   for female, exacerbating his anxiety around interacting with unfamiliar people.
20          84.    D.H.’s distress began compounding again and, in September 2018, D.H. was
21   placed in an intensive psychiatric treatment program for a third time due to suicidal
22   ideation. D.H. was fifteen-years old at that time.
23          85.    The mental health treatment D.H. received following that hospitalization
24   helped him develop more effective strategies for coping with the distress caused by gender
25   dysphoria and the appearance of his chest. Even with those strategies, D.H.’s distress still
26   has a significant effect on his mental health, daily life, and ability to function. D.H. still
27   struggles with an ever-present anxiety that the appearance of his chest will cause others to
28   treat him as female. This prevents him from participating in social activities with his

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -16-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1723ofof2784




1    friends and caused him to quit dance over a year ago because he gets winded too easily to
2    dance with a binder, but the dysphoria is too great for him to dance without one. His
3    dysphoria also makes him extremely uncomfortable revealing his body even when he is
4    by himself or in a doctor’s office.
5           86.    In 2019, D.H.’s pediatrician referred D.H. to a surgeon, Dr. Ethan Larson,
6    who could perform male chest reconstruction surgery. D.H.’s health care providers
7    determined that the surgery was medically necessary to alleviate D.H.’s gender dysphoria.
8    Dr. Larson evaluated D.H. and agreed he would be a good candidate for the surgery.
9           87.    Dr. Larson requested prior authorization for the surgery from
10   UnitedHealthcare, D.H.’s Medicaid managed care plan. UnitedHealthcare denied prior
11   authorization for the surgery. D.H. appealed the denial of the surgery, and on July 5, 2019,
12   UnitedHealthcare upheld its denial of coverage pursuant to the Challenged Exclusion.
13          88.    Due to her income, Janice cannot afford to pay for John to undergo male
14   chest reconstruction surgery without AHCCCS covering the procedure.
15          John’s Gender Dysphoria and Need for Surgical Treatment
16          89.    John was identified as female at birth. His grandmother, Susan, has cared
17   for him since he was two years old and continues to be his legal guardian.
18          90.    As a child, John did not like dresses or typical girl toys, but was never able
19   to pinpoint a reason.
20          91.    Approximately three years ago, just before John turned twelve, he started
21   experiencing the first signs of puberty. Those signs were coupled with an almost
22   immediate and significant decline in his mental health. He experienced symptoms of
23   severe depression, such as a constant and overwhelming sadness, distancing himself from
24   his friends, and suicidal ideation. Unable to describe his feelings and uncertain about how
25   Susan would respond even if he could, John kept those emotions bottled up.
26          92.    Worried about how Susan and others in his family might react, especially
27   given their strong religious faith, John waited nearly six months before telling his older
28   sister that he is transgender. He eventually told Susan as well.

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -17-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1824ofof2784




1           93.    Over the course of the following year, John’s 7th grade year, Susan and John
2    had many extensive conversations to help her better understand what he was experiencing
3    and how she could help him.
4           94.    John continued to experience significant gender dysphoria throughout his
5    7th grade year. Although John continued to wear the boys’ clothes he always had and
6    started using a male name, his peers, teachers, and family did not consistently refer to him
7    by that name and male pronouns. Not being consistently treated as male caused John to
8    be stressed the entire school year.
9           95.    Wanting to prevent a repeat of the prior year, in the summer prior to starting
10   8th grade, John e-mailed each of his teachers to inform them that he is transgender and
11   ask that they refer to him as John and by male pronouns. This helped set the tone; in 8th
12   grade, John was more regularly referred to by the correct name and pronouns—both in
13   school and out.
14          96.    Around that same time, at thirteen years old, John’s pediatrician referred
15   him to the Gender Support Program at Phoenix Children’s Hospital, a clinic specializing
16   in healthcare services for transgender young people.
17          97.    John had his first appointment at Phoenix Children’s Hospital in November
18   2018, where he began to see Dr. Veenod Chulani, an adolescent-medicine specialist. Dr.
19   Chulani referred John to a mental health provider, who formally diagnosed John with
20   gender dysphoria. Soon thereafter John started taking medication to stop his menstrual
21   cycle, which helped relieve some of the gender dysphoria he was experiencing at the time.
22   In May 2019, Dr. Chulani and John’s therapist determined that it was medically necessary
23   for him to start taking testosterone, which he started the following month. John is pleased
24   with how the testosterone therapy has changed his voice and other aspects of his body.
25   Transitioning has also boosted his confidence, and now far fewer people mistake him for
26   female.
27          98.    His transition and testosterone treatment, however, have not lessened the
28   intense dysphoria he experiences regarding the appearance of his chest. Starting in 2018,

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -18-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1925ofof2784




1    John began binding his chest using a variety of methods, such as multiple sports bras and
2    constrictive undergarments. He bought his first binder in December 2019.
3           99.    Every morning, the first thing John does is to put on a binder, which he often
4    wears for longer than the recommended eight-hour maximum. Even with the binder, John
5    still feels uncomfortable being outside without multiple layers of clothing, including a
6    hooded sweatshirt that he wears nearly every day. The binder constricts his breathing,
7    which in combination with his asthma, requires him to take far more breaks than his peers
8    when engaging in physical activity.
9           100.   Although the binder sometimes allows him to forget about his chest—a
10   sense of relief he treasures—the hardest part of John’s daily routine is removing his binder.
11   The dysphoria John experiences regarding his chest comes flooding back, a difficult
12   reminder that his body still does not match who he is. John’s chest-related dysphoria keeps
13   him awake at night at least once a week; putting on his binder temporarily is the only way
14   he can calm his distress, a task he often tries to do without opening his eyes or turning on
15   the lights so that he does not have to see his bare chest.
16          101.   Having top surgery would have a significant positive impact on John’s life.
17   John would finally be able to look at himself in the mirror and be in public without having
18   to wear so many layers of clothing on top of his binder, which would benefit both his
19   mental and physical health. John would gain confidence that will help improve his social
20   functioning and broaden his horizons, challenging himself to try to new things.
21          102.   Around February 2020, Dr. Chulani recommended that John undergo male
22   chest reconstruction surgery to alleviate the dysphoria caused by the shape and appearance
23   of his chest. At that time, Dr. Chulani also referred John to another mental health provider
24   to assist John with the increased psychological distress he was experiencing and to
25   evaluate John for male chest reconstruction surgery as required by the prevailing standards
26   of care.
27          103.   On July 2, 2020, John received a referral letter from his mental health
28   provider for the surgery, as required by the standards of care.

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -19-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2026ofof2784




1           104.   Due to her income, Susan cannot afford to pay for John to undergo male
2    chest reconstruction surgery without AHCCCS covering the procedure.
3                                CLASS ACTION ALLEGATIONS
4           105.   Plaintiffs, on behalf of themselves and all similarly situated individuals,
5    bring their claims for declaratory and injunctive relief as a class action under Fed. R. Civ.
6    P. 23(a) and 23(b)(2).
7           106.   Plaintiffs request that the Court certify the following class (“Class”) under
8    Fed. R. Civ. P. 23(b)(2):
9                  All transgender individuals under age 21 who are or will be enrolled
                   in AHCCCS, have or will have a diagnosis of gender dysphoria, and
10                 are seeking or will seek coverage for male chest reconstruction
                   surgery following a determination by their respective health care
11                 providers that the procedure is necessary to treat their gender
                   dysphoria.
12
13          107.   Plaintiffs are adequate representatives of the Class. Plaintiffs are
14   transgender individuals under age 21 who are enrolled in AHCCCS, have been diagnosed
15   with gender dysphoria, and are seeking coverage for male chest reconstruction surgery to
16   treat their gender dysphoria.
17          108.   The Class satisfies the requirements of Fed. R. Civ. P. 23(a)(1) because the
18   class is so numerous that joinder of all members is impracticable. There are at least one
19   hundred transgender males under age 21 who are enrolled in AHCCCS and who require
20   male chest reconstruction surgery to treat their gender dysphoria. In addition, because of
21   the transient nature of the AHCCCS population, in part because individuals’ income may
22   make them eligible or ineligible for Medicaid at various points in their lives, it is
23   impractical to join all transgender individuals under age 21 (who may live in various parts
24   of Arizona) with gender dysphoria who may be denied AHCCCS coverage by the
25   Challenged Exclusion at some point.
26          109.   The Class satisfies the commonality requirements of Fed. R. Civ. P. 23(a)(2)
27   because there are questions of law and fact common to the Class. Pursuant to the
28   Challenged Exclusion, Defendant has acted or refused to act on grounds generally

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -20-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2127ofof2784




1    applicable to the Class. This action raises questions of law common to all members of the
2    Class, including: (a) whether the Challenged Exclusion, facially and as applied to
3    members of the Class, violates the EPSDT and comparability provisions of the federal
4    Medicaid Act; (b) whether the Challenged Exclusion, facially and as applied to members
5    of the Class, violates the prohibition on sex discrimination under Section 1557 of the
6    Patient Protection and Affordable Care Act; and (c) whether the Challenged Exclusion,
7    facially and as applied to members of the Class, violates the Equal Protection Clause of
8    the Fourteenth Amendment to the U.S. Constitution. All members of the Class share a
9    common question of fact: Would their male chest reconstruction surgery be covered by
10   AHCCCS but for Defendant’s continuing enforcement of the Challenged Exclusion?
11          110.   The Class satisfies the typicality requirements of Fed. R. Civ. P. 23(a)(3)
12   because the named Plaintiffs’ claims are typical of the claims of the Class. Plaintiffs are
13   members of the Class, are individuals who have been unable and will be unable to obtain
14   AHCCCS coverage for medically necessary male chest reconstruction surgery because of
15   the Challenged Exclusion, and as a result, have faced or will face delayed or denied access
16   to these medically necessary treatments. Plaintiffs and members of the Class share the
17   same legal claims under Section 1557, the Medicaid Act, and the Equal Protection Clause
18   of the Fourteenth Amendment to the U.S. Constitution.
19          111.   The Class satisfies the adequacy requirements of Fed. R. Civ. P. 23(a)(4)
20   because the class representatives will fairly and adequately represent the interests of the
21   Class. The named Plaintiffs seek the same declaratory and injunctive relief as the other
22   members of the Class: a declaratory judgment that the Challenged Exclusion violates the
23   Medicaid Act, Section 1557, and the Equal Protection Clause, and preliminary and
24   permanent injunctions enjoining Defendant from enforcing the Challenged Exclusion. The
25   named Plaintiffs seek this relief to benefit themselves and to protect other low-income
26   transgender Arizona residents who are or will be enrolled in AHCCCS. In asserting their
27   own rights, the named Plaintiffs will vindicate the rights of all members of the Class fairly
28

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -21-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2228ofof2784




1    and adequately. The class representatives have no interests that are antagonistic to the
2    interests of other members of the Class.
3           112.   The Class further satisfies the requirements of Fed. R. Civ. P. 23(a)(4)
4    because counsel for the Class will fairly and adequately represent the interests of the Class.
5    The Class is represented by counsel from King & Spalding LLP and Perkins Coie LLP,
6    two of the largest law firms in the country; the National Center for Lesbian Rights
7    (“NCLR”), a legal organization dedicated to advancing the civil and human rights of the
8    LGBTQ community; and the National Health Law Program (“NHeLP”), a non-profit law
9    firm dedicated to protecting and advancing the health rights of low-income and
10   underserved individuals and families. Collectively, counsel has significant experience
11   litigating civil rights cases, including transgender rights cases, Medicaid EPSDT cases,
12   and complex class actions in federal court.
13          113.   The Class also satisfies the requirements of Fed. R. Civ. P. 23(b)(2) because
14   Defendant has acted or refused to act on grounds that apply generally to the Class, so that
15   final injunctive or corresponding declaratory relief is appropriate respecting the class as a
16   whole. The Class exhibits sufficient cohesiveness because its members have suffered
17   group, as opposed to individual, injuries, namely, the Challenged Exclusion’s categorical
18   denial of male chest reconstruction surgery. Members of the Class are bound together by
19   the significant common traits that they are all transgender, they have gender dysphoria,
20   and they need male chest reconstruction surgery to treat their gender dysphoria.
21          114.   Further, by definition, members of the Class are low-income individuals
22   who would otherwise have difficulty affording counsel to individually challenge the
23   Challenged Exclusion. Therefore, a class action is the ideal—and the only—method by
24   which the Class may vindicate the denial of their civil rights.
25
26
27
28

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -22-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2329ofof2784




1                                           COUNT I
2                  (Violation of the Medicaid Act’s EPSDT Requirements,
     42 U.S.C. §§ 1396a(a)(10)(A), 1396a(a)(43)(A)-(C), 1396d(a)(4)(B), and 1396d(r)(5))
3
4          115.    Plaintiffs reallege and incorporate by reference paragraphs 1 to 114 of this
5    Complaint.
6          116.    The Challenged Exclusion, Arizona Administrative Code R9-22-205-
7    B.4(a), and Defendant’s refusal, based on the Challenged Exclusion, to provide coverage
8    for surgical treatments and services for gender dysphoria to Plaintiffs and members of the
9    Class, violate the Medicaid Act’s EPSDT requirements, 42 U.S.C. §§ 1396a(a)(10)(A),
10   1396a(a)(43)(A)-(C), 1396d(a)(4)(B), and 1396d(r)(5), which are enforceable by
11   Plaintiffs under 42 U.S.C. § 1983.
12                                          COUNT II
13                (Violation of the Medicaid Act’s Comparability Requirement,
                                    42 U.S.C. § 1396a(a)(10)(B))
14
15         117.    Plaintiffs reallege and incorporate by reference paragraphs 1 to 114 of this
16   Complaint.
17         118.    The Challenged Exclusion, Arizona Administrative Code R9-22-205-
18   B.4(a), and Defendant’s refusal, based on the Challenged Exclusion, to provide coverage
19   for surgical treatments and services for gender dysphoria to Plaintiffs and members of the
20   Class, while covering the same services for other AHCCCS beneficiaries with different
21   diagnoses, violate the Medicaid Act’s comparability requirement, 42 U.S.C.
22   § 1396a(a)(10)(B), which is enforceable by Plaintiffs under 42 U.S.C. § 1983.
23
24
25
26
27
28

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -23-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2430ofof2784




1                                           COUNT III
2                (Unlawful Discrimination on the Basis of Sex in Violation of
               Section 1557 of the Patient Protection and Affordable Care Act,
3                                       42 U.S.C. § 18116)
4           119.   Plaintiffs reallege and incorporate by reference paragraphs 1 to 114 of this
5    Complaint.
6           120.   Under Section 1557 of the Affordable Care Act, “an individual shall
7    not . . . be excluded from participation in, be denied the benefits of, or be subjected to
8    discrimination under, any health program or activity, any part of which is receiving
9    Federal financial assistance, including credits, subsidies, or contracts of insurance, or
10   under any program or activity that is administered by an Executive Agency or any entity
11   established under this title (or amendments)” on the basis of sex. 42 U.S.C. § 18116.
12          121.   Section 1557’s prohibitions on sex discrimination are enforceable by
13   Plaintiffs in a judicial action under 20 U.S.C. § 1683, which Section 1557 incorporates by
14   reference. 42 U.S.C. § 18116(a). The Challenged Exclusion, Arizona Administrative Code
15   R9-22-205-B.4(a), on its face and as applied to Plaintiffs and members of the Class,
16   violates Section 1557’s prohibition against discrimination on the basis of sex in a health
17   program or activity receiving federal financial assistance.
18          122.   Plaintiffs and the Class have been and are continuing to be injured by
19   Defendants’ application of the Challenged Exclusion to deny them AHCCCS coverage
20   for surgical treatments for gender dysphoria.
21
                                            COUNT IV
22
                        (Violation of the Equal Protection Clause of the
23                 Fourteenth Amendment of the United States Constitution)
24          123.   Plaintiffs reallege and incorporate by reference paragraphs 1 to 114 of this

25   Complaint.

26          124.   First, the Challenged Exclusion, Arizona Administrative Code R9-22-205-

27   B.4(a), on its face and as applied to Plaintiffs and members of the Class, impermissibly

28   discriminates against Plaintiffs and members of the Class on the basis of sex and violates

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -24-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2531ofof2784




1    their right to equal protection of the laws under the Equal Protection Clause of the
2    Fourteenth Amendment to the United States Constitution.
3              125.    Second, the Challenged Exclusion, Arizona Administrative Code R9-22-
4    205-B.4(a), on its face and as applied to Plaintiffs, impermissibly discriminates against
5    Plaintiffs and members of the Class for being transgender and violates their right to equal
6    protection of the laws under the Fourteenth Amendment to the United States Constitution.
7              126.    Defendant’s promulgation and continued enforcement of the Challenged
8    Exclusion did not, and does not, serve any rational, legitimate, important, or compelling
9    state interest. Rather, the Challenged Exclusion serves only to prevent Plaintiffs and
10   members of the Class from obtaining medically necessary surgical care and services to
11   treat their gender dysphoria, complete their gender transitions, and live as their authentic
12   selves.
13                                      PRAYER FOR RELIEF
14                    WHEREFORE, Plaintiffs respectfully request that this Court:
15             A.      Certify a Class consisting of: All transgender individuals under age 21 who
16   are or will be enrolled in AHCCCS, have or will have a diagnosis of gender dysphoria,
17   and are seeking or will seek male chest reconstruction surgery following a determination
18   by their respective health care providers that the procedure is necessary to treat their
19   gender dysphoria.
20             B.      Name D.H. and John as representatives of the Class, and appoint Plaintiffs’
21   counsel as King & Spalding LLP, Perkins Coie LLP, the NCLR, and NHeLP;
22             C.      On behalf of Plaintiffs and all similarly situated individuals, issue
23   preliminary and permanent injunctions prohibiting Defendant from any further
24   enforcement or application of the Challenged Exclusion, Arizona Administrative Code
25   R9-22-205-B.4(a), and directing Defendant and their agents to provide Medicaid coverage
26   for medically necessary male chest reconstruction surgery;
27             D.      On behalf of Plaintiffs and all similarly situated individuals, enter a
28   declaratory judgment that the denial of coverage for male chest reconstruction surgery:

                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                -25-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2632ofof2784




1                 1.     Violates the Medicaid Act’s EPSDT requirements, 42 U.S.C. §§
2                 1396a(a)(10)(A), 1396a(a)(43)(A), (C), 1396d(a)(4)(B), and 1396d(r)(5);
3                 2.     Violates the Medicaid Act’s comparability requirement, 42 U.S.C. §
4                 1396a(a)(10)(B);
5                 3.     Violates Section 1557 of the Affordable Care Act, 42 U.S.C. § 18116,
6                 by discriminating against Plaintiffs and all similarly situated individuals on
7                 the basis of sex; and
8                 4.     Violates the Equal Protection Clause of the Fourteenth Amendment
9                 to the U.S. Constitution by discriminating against Plaintiffs and all similarly
10                situated individuals on the basis of sex (including sex stereotyping, gender
11                identity, being transgender, and undergoing a gender transition), and for
12                being transgender;
13         E.     Waive the requirement for the posting of a bond of security for the entry of
14   temporary and preliminary relief;
15         F.     Award Plaintiffs their reasonable attorneys’ fees, costs, and expenses under
16   42 U.S.C. § 1988 or other applicable statutes; and
17         G.     Award such other and further relief as the Court may deem just and proper.
18                                             Respectfully submitted,
19
      DATED: AUGUST 6, 2020                    PERKINS COIE LLP
20
                                                 /s/ Daniel C. Barr
21                                             Daniel C. Barr (Bar No. 010149)
22                                             Janet M. Howe (Bar No. 034615)
                                               PERKINS COIE LLP
23                                             2901 N. Central Avenue, Suite 2000
24                                             Phoenix, AZ 85012-2788
                                               T: +1 602 351 8085
25                                             F: +1 602 648 7085
26                                             Email: dbarr@perkinscoie.com
                                                      jhowe@perkinscoie.com
27
28

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -26-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2733ofof2784




1                                          Brent P. Ray*
                                           Andrew J. Chinsky*
2                                          KING & SPALDING LLP
                                           353 N. Clark Street, 12th Floor
3
                                           Chicago, Illinois 60654
4                                          T: +1 312 995 6333
                                           F: +1 312 995 6330
5                                          Email: bray@kslaw.com
6                                                 achinsky@kslaw.com
7                                          Asaf Orr*
8                                          NATIONAL CENTER FOR LESBIAN
                                           RIGHTS
9                                          870 Market Street, Suite 370
                                           San Francisco, CA 94102
10
                                           T: +1 415 392 6257
11                                         F: +1 415 392 8442
                                           Email: aorr@nclrights.org
12
13                                         Abigail K. Coursolle*
                                           Catherine McKee*
14                                         NATIONAL HEALTH LAW PROGRAM
15                                         3701 Wilshire Boulevard, Suite 750
                                           Los Angeles, CA 90010
16                                         T: +1 310 204 6010
17                                         Email: coursolle@healthlaw.org
                                                  mckee@healthlaw.org
18
19                                         Attorneys for Plaintiffs and the Class

20                                         * Pro hac vice forthcoming
21
22
23
24
25
26
27
28

                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                           -27-
                                                                             Page 1 of 3
         Case
          Case4:20-cv-00335-SHR
                4:20-cv-00335-SHRDocument
                                  Document73-1
                                            1-1 Filed
                                                Filed05/04/21
                                                      08/06/20 Page
                                                               Page34 of384
                                                                    1 of
                 UNITED STATES DISTRICT COURT
                     DISTRICT OF ARIZONA

                       Civil Cover Sheet
This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial
Conference of the United States in September 1974. The data is required for the use of
the Clerk of Court for the purpose of initiating the civil docket sheet. The information
contained herein neither replaces nor supplements the filing and service of pleadings or
other papers as required by law. This form is authorized for use only in the District of
Arizona.

 The completed cover sheet must be printed directly to PDF and
 filed as an attachment to the Complaint or Notice of Removal.
                                                        Jami Snyder , Director
                                                        of the Arizona Health
Plaintiff                                     Defendant
          D. H. ; John Doe                              Care Cost Containment
(s):                                          (s):
                                                        System, in her official
                                                        capacity
County of Residence: Pima                    County of Residence: Maricopa
County Where Claim For Relief
Arose: Pima

Plaintiff's Atty(s):               Defendant's Atty(s):
Daniel C. Barr
Perkins Coie LLP
2901 N. Central Avenue, Suite 2000
Phoenix, Arizona 85012
602-351-8085

Janet M. Howe
Perkins Coie LLP
2901 N. Central Avenue, Suite 2000
Phoenix, Arizona 85012
602-351-8187

Brent P. Ray
http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                      8/5/2020
                                                                      Page 2 of 3
        Case
         Case4:20-cv-00335-SHR
               4:20-cv-00335-SHRDocument
                                 Document73-1
                                           1-1 Filed
                                               Filed05/04/21
                                                     08/06/20 Page
                                                              Page35 of384
                                                                   2 of
King & Spalding LLP
353 N. Clark Street, 12th Floor
Chicago, Illinois 60654
312-995-6333

Andrew J. Chinsky
King & Spalding LLP
353 N. Clark Street, 12th Floor
Chicago, Illinois 60654
312-995-6333

Asaf Orr
National Center For Lesbian Rights
870 Market Street, Suite 370
San Francisco, California 94102
415-392-6257

Abigail K. Coursolle
National Health Law Program
3701 Wilshire Boulevard, Suite 750
Los Angeles, California 90010
310-204-6010

Catherine McKee
National Health Law Program
3701 Wilshire Boulevard, Suite 750
Los Angeles, California 90010
310-204-6010


II. Basis of             3. Federal Question (U.S. not a party)
Jurisdiction:

III. Citizenship of
Principal Parties
(Diversity Cases Only)
             Plaintiff:-N/A
          Defendant:-N/A
http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl               8/5/2020
                                                                          Page 3 of 3
         Case
          Case4:20-cv-00335-SHR
                4:20-cv-00335-SHRDocument
                                  Document73-1
                                            1-1 Filed
                                                Filed05/04/21
                                                      08/06/20 Page
                                                               Page36 of384
                                                                    3 of

IV. Origin :              1. Original Proceeding

V. Nature of Suit:        440 Other Civil Rights

VI.Cause of Action:       Arizona Administrative Code R9-22-205-B.4(a)
                          violates the Medicaid Act’s EPSDT requirements,
                          42 U.S.C. §§ 1396a(a)(10)(A), 1396a(a)(43)(A), (C),
                          1396d(a)(4)(B), and 1396d(r)(5); the Medicaid
                          Act’s comparability requirement, 42 U.S.C. §
                          1396a(a)(10)(B); Section 1557 of the Affordable
                          Care Act, 42 U.S.C. § 18116; and the Equal
                          Protection Clause of the Fourteenth Amendment to
                          the U.S. Constitution.
VII. Requested in
Complaint
         Class Action:Yes
       Dollar Demand:
        Jury Demand:No

VIII. This case is not related to another case.

Signature: Daniel C. Barr

     Date: 8/6/2020
If any of this information is incorrect, please go back to the Civil Cover Sheet Input
form using the Back button in your browser and change it. Once correct, save this
form as a PDF and include it as an attachment to your case opening documents.

Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                   8/5/2020
                           Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 37 of 84

  AO 888 (Rev. 12/13) Subpoena to Produce Documents,Infom1ation,or Objects or to Permit Inspection of Premises in a Civil Action


                                                     UNITED STATES DISTRICT COURT
                                                                                   for the
                                                                          District of Arizona

                               D.H. and John Doe                                      )
                                         Plaintiff                                    )
                                             V.                                       )       Civil Action No.      4:20-cv-00335-SHR
                  Jami Snyder, Director of AHCCCS                                     )
                                                                                      )
                                       Defendant                                      )

                                SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                                  OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

  To:                                                                      Loren Schechter, M.D.

                                                               (Name of person to whom this subpoena is directed)

         if
         Production: YOU ARE COMMANDED to produce at the time, date, and place set f011hbelow the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attached Exhibit A.



   Place: BurnsBarton PLC                                                                      Date and Time:
          2201 East Camelback, Ste. 360                                                                           05/21/2021 9:00 am
          Phoenix, AZ 85016

      □ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other prope1ty possessed or controlled by you at the time, date, and location set f011hbelow, so that the requesting patty
 may inspect, measure, survey, photograph, test, or sample the propetty or any designated object or operation on it.

                                                                                              IDate and Time:


         The following provisions of Fed. R. Civ. P. 45 are attached -Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:             05/03/2021

                                             CLERK OF COURT
                                                                                                      OR~~
                                           ---S-ig-na_/_111-·e-of_C_le-rk_o_r_D_e-pz-,ty-C-le-rk___                     ~g,atw·,


 The name, address, e-mail address, and telephone number of the attorney representing                                (name of party)   Jami Snyder,
Director of AHCCCS
-=.,.=.==....=..,.--'----"--'-==-='-=---------------------
                                                                                                        , who issues or requests this subpoena, are:
  Kathryn King, BurnsBarton, 2201 E. Camelback, Ste. 360 Phoenix, AZ 85016 kate@burnsbarton.com 602-753-4500

                                 Notice to the person who issues or requests this subpoena
 A notice and a copy of the subpoena must be served on each patty in this case before it is served on the person to whom
 it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 38 of 84


AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:20-cv-00335-SHR

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fe{l R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)


            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                      for travel and $                              for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 39 of 84


AO 888 (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discove1J'• A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to c01Tespondto the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
  (I) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          info1mation, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--011 a party or attorney who          info1mation in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce A1aterials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
pe1mit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--0r to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      info1mation if the paity disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the info1mation under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the infonnation must preserve the infornrntion until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The comt for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 40 of 84



 1
                                                EXHIBIT A
 2
                                       ITEMS TO BE PRODUCED
 3
            1.     All scientific studies, research, and clinical evidence that identify the long-
 4
     term health benefits of male chest reconstruction surgery for individuals with gender
 5
     dysphoria under the age of 21.
 6
            2.     All generally accepted scientific guidelines, research, or publications that
 7
     describe the criteria that should be applied to determine that male chest reconstruction
 8
     surgery is medically necessary for transgender males under the age of 21 who suffer from
 9
     gender dysphoria.
10
            3.     All scientific studies, research, and clinical evidence showing:
11
                   a. whether or not a statistically significant number of natal females with
12
                      gender dysphoria will seek male chest reconstruction surgery;
13
                   b. whether or not male chest reconstruction surgery is medically necessary
14
                      for a statistically significant number of natal females with gender
15
                      dysphoria;
16
                   c. whether or not the determination of male chest reconstruction surgery as
17
                      medically necessary for a natal female with gender dysphoria is a fact-
18
                      intensive inquiry that must take into account the unique circumstances
19
                      of each individual;
20
                   d. whether or not hormone treatment is one way to alleviate the effects of
21
                      gender dysphoria;
22
                   e. whether or not gender dysphoria in childhood persists into adulthood
23
                      (and any statistics demonstrating how often it persists into adulthood);
24
                   f. whether or not gender dysphoria in adolescents persists into adulthood
25
                      (and any statistics demonstrating how often it persists into adulthood);
26
                      and
27
                   g. whether or not the brains of individuals under the age of 21 are still
28
                      developing.
     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 41 of 84




 1          4.     All scientific studies, research, and clinical evidence that support the

 2   allegations and conclusions found in paragraphs 38, 39, and 40 of the Complaint. (See

 3   attached Complaint, Exhibit 1).

 4          5.     All studies or reports that support the Plaintiffs’ contention that

 5   “Transgender people…experience disproportionately high rates of harassment and

 6   discrimination in all aspects of their lives” and therefore “would be reluctant to join a

 7   lawsuit that might publicize their circumstances.”

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 42 of 84




                     EXHIBIT 1
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page143
                                                                 of of
                                                                    2784




1    Brent P. Ray (pro hac vice forthcoming)
     Andrew J. Chinsky (pro hac vice forthcoming)
2    KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
3    Chicago, Illinois 60654
     T: +1 312 995 6333
4    F: +1 312 995 6330
     Email: bray@kslaw.com
5           achinsky@kslaw.com
6    Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
7    PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
8    Phoenix, AZ 85012-2788
     T: +1 602 351 8085
9    F: +1 602 648 7085
     Email: dbarr@perkinscoie.com
10          jhowe@perkinscoie.com
11   Counsel for Plaintiffs and the Class
     (Additional Counsel on Signature Page)
12
                            UNITED STATES DISTRICT COURT
13
                                    DISTRICT OF ARIZONA
14
      D.H., by and through his mother, Janice   )
15    Hennessy-Waller; and John Doe, by his     )
      guardian and next friend, Susan Doe, on   )   No.
16    behalf of themselves and all others       )
      similarly situated,                       )   COMPLAINT FOR
17                                              )   DECLARATORY AND
                          Plaintiffs,           )   INJUNCTIVE RELIEF
18                                              )
             vs.                                )
19                                              )
      Jami Snyder, Director of the Arizona      )
20    Health Care Cost Containment System,      )
      in her official capacity,                 )
21                                              )
                          Defendant.            )
22                                              )
23         Plaintiffs D.H. and John Doe respectfully state and allege as follows
24                             PRELIMINARY STATEMENT

25         1.      D.H. is a seventeen-year-old transgender Arizona resident enrolled in
26   Arizona’s Medicaid program, known as the Arizona Health Care Cost Containment

27   System (“AHCCCS”). John Doe is a fifteen-year-old transgender Arizona resident

28   enrolled in AHCCCS. D.H. and John bring this lawsuit on behalf of themselves and
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page244
                                                                 of of
                                                                    2784




1    similarly situated individuals to challenge Arizona’s categorical prohibition of coverage
2    of medically necessary treatments for gender dysphoria, specifically, male chest
3    reconstruction surgery.
4           2.      Gender dysphoria refers to the distress that can result from the incongruence
5    between a person’s gender identity and their assigned sex at birth. Gender dysphoria is a
6    serious medical condition that, if left untreated, can cause anxiety, depression, and even
7    self-harm or suicidal ideation.
8           3.      Gender-confirming      medical     treatments—including       male     chest
9    reconstruction surgery—are safe, effective, and medically necessary to treat gender
10   dysphoria in many transgender individuals, including adolescents.
11          4.      A longstanding Arizona regulation, promulgated in 1982 and enforced by
12   AHCCCS, expressly prohibits Medicaid coverage for “gender reassignment surgeries.”
13   Ariz. Admin. Code R9-22-205-B.4(a) (“Challenged Exclusion”). Because of the
14   Challenged Exclusion, D.H., John, and similarly situated individuals have been denied or
15   prevented from obtaining Medicaid coverage for medically necessary male chest
16   reconstruction surgery.
17          5.      Both D.H. and John have been diagnosed with gender dysphoria. Although
18   identified as female at birth, D.H. and John are male and live as male in every aspect of
19   their lives.
20          6.      D.H. first became aware of his male gender identity around the age of four.
21   Frustrated and angry at his inability to communicate that he was transgender to his mother,
22   D.H. developed significant psychological distress at an early age, including severe anxiety
23   and suicidal ideation. Concerned for his safety and well-being, D.H.’s mother, Janice,
24   placed him in a psychiatric treatment facility on several occasions.
25          7.      At thirteen, D.H. developed the confidence to tell Janice that he is
26   transgender. Janice then arranged for D.H. to see a mental health provider with experience
27   working with transgender youth. With the recommendation and support of his health care
28   providers, D.H. began to transition to live in accordance with his gender identity. As part

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                              -2-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page345
                                                                 of of
                                                                    2784




1    of the treatment for his gender dysphoria, D.H. started taking testosterone to masculinize
2    his body
3           8.      Just before turning thirteen, D.H. started wearing a binder to flatten his
4    chest, which alleviates his gender dysphoria, but significantly impairs his ability to
5    function. The pain and discomfort caused by wearing the binder interferes with D.H.’s
6    ability to focus on school and homework. The binder also prevents him from engaging in
7    prolonged or intense physical activity, especially dance, which had previously been a
8    source of relief for D.H.
9           9.      Last year, D.H.’s pediatrician and his therapist recommended that he obtain
10   male chest reconstruction surgery to further alleviate his gender dysphoria. However, prior
11   authorization for this surgery was denied due to the Challenged Exclusion.
12          10.     John started becoming aware of his male gender identity when he was about
13   eleven years old and his body began showing the first signs of puberty. Worried that his
14   family would reject him for being transgender, John kept everything he was going through
15   to himself and began to experience depression and suicidal ideation.
16          11.     After about six months, John recognized that he needed help and reached
17   out to his sister, and then eventually told his grandmother, Susan, both of whom were
18   supportive. John started using a male name and pronouns, which helped to alleviate his
19   gender dysphoria to some degree.
20          12.     In November 2018, John began seeing a specialist at the Gender Support
21   Program at Phoenix Children’s Hospital.
22          13.     Like D.H., John also wears a binder, which is very tight and restrictive. Even
23   with the binder, John feels uncomfortable being outside without layers of clothing. He
24   wears a hooded sweatshirt nearly every day, including in the summer. John’s chest also
25   hinders his social interactions. For example, John wears his binder and a t-shirt when at
26   the pool, often having to answer uncomfortable questions about why he insists on wearing
27   a t-shirt in the water.
28

                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               -3-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page446
                                                                 of of
                                                                    2784




1           14.     Around February 2020, John’s health care providers recommended that he
2    pursue male chest reconstruction surgery to further alleviate his gender dysphoria.
3    However, due to the Challenged Exclusion, John cannot receive the surgery.
4           15.     The Challenged Exclusion unlawfully denies medically necessary surgical
5    care to transgender beneficiaries on AHCCCS. Arizona disregards the transition-related
6    health care needs of Medicaid’s transgender beneficiaries. In doing so, Arizona exposes
7    transgender people to significant and avoidable harms to their health and well-being, in
8    violation of the U.S. Constitution and federal law.
9           16.     The Challenged Exclusion violates Plaintiffs’ civil rights under Section
10   1557 of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116 (“Section
11   1557”); the Early and Periodic Screening, Diagnostic and Treatment requirements of the
12   federal Medicaid Act, 42 U.S.C. §§ 1396a(a)(10)(A), 1396a(a)(43), 1396d(a)(4)(B),
13   1396d(r); the comparability requirement of the Medicaid Act, id. § 1396a(a)(10)(B); and
14   the Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution.
15          17.     D.H. and John further seek immediate declaratory and injunctive relief to
16   enjoin Arizona from continuing to deny them medically necessary treatment in violation
17   of federal law. Without the injunctive relief sought in this lawsuit, the Challenged
18   Exclusion will prevent effective treatment of D.H.’s and John’s gender dysphoria, causing
19   them irreparable physical and psychological harm.
20                                 JURISDICTION AND VENUE
21          18.     The Court has jurisdiction over the claims asserted herein pursuant to 28
22   U.S.C. §§ 1331, 1343(a)(3)-(4).
23          19.     Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28
24   U.S.C. §§ 2201, 2202 and 42 U.S.C. § 1983.
25          20.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
26   Plaintiffs reside within this judicial district and D.H resides within the Tucson division,
27   the events giving rise to this action occurred in this judicial district, and the Defendant is
28   subject to personal jurisdiction in this judicial district.

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                              -4-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page547
                                                                 of of
                                                                    2784




1                                           THE PARTIES
2           21.    Plaintiff D.H. is a seventeen-year-old boy who has been diagnosed with
3    gender dysphoria. D.H. resides in Pima County, Arizona and brings this action though his
4    mother, Janice Hennessy-Waller. Due to his family’s limited income, D.H. is eligible for
5    Arizona’s Medicaid program. D.H. has been enrolled in Arizona’s Medicaid program at
6    all relevant times.
7           22.    Plaintiff John Doe is a fifteen-year-old boy who has been diagnosed with
8    gender dysphoria. John resides in Maricopa County, Arizona and brings this action though
9    his grandmother and legal guardian, Susan Doe. Due to his family’s limited income, John
10   is eligible for Arizona’s Medicaid program. John has been enrolled in Arizona’s Medicaid
11   program at all relevant times.
12          23.    Defendant Jami Snyder is the Director of AHCCCS, the single-state agency
13   that administers Arizona’s Medicaid program. As such, she has a duty to ensure that the
14   AHCCCS program is administered in accordance with federal Medicaid law. Defendant
15   Snyder is sued in her official capacity.
16                                    STATEMENT OF FACTS
17          Gender Identity and Gender Dysphoria
18          24.    Gender identity is an innate, internal sense of one’s sex—i.e., being male or
19   female—and is a core, hard-wired aspect of a person’s identity. Everyone has a gender
20   identity. Most people’s gender identity is consistent with the sex they were assigned at
21   birth (“assigned sex”). Transgender people, however, have a gender identity that differs
22   from their assigned sex. A transgender man is a man who was assigned female at birth but
23   has a male gender identity. A transgender woman is a woman who was assigned male at
24   birth but has a female gender identity.
25          25.    Gender identity and transgender status are inextricably linked to one’s sex
26   and are sex-related characteristics.
27          26.    Around the onset of puberty, many transgender youth experience a level of
28   psychological distress that significantly interferes with their overall wellbeing and ability

                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                 -5-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page648
                                                                 of of
                                                                    2784




1    to function. For some transgender youth, that distress becomes debilitating and can lead
2    to a severe decline in mental health.
3           27.     That distress stems, in part, from the visible physical changes that
4    accompany puberty. Those physical changes undermine a transgender young person’s
5    ability to live in a manner consistent with their gender identity, exacerbating their
6    psychological distress. Even basic daily tasks, such as bathing and getting dressed, can
7    become emotionally paralyzing because those tasks are painful reminders of the
8    disconnect between a transgender young person’s body and their gender identity. In
9    addition, a transgender boy who has begun to develop breasts is more likely to be mistaken
10   for female, a probability that serves as a constant source of anxiety. The psychological
11   distress transgender youth experience is further heightened by the reality that some of
12   those physical changes may be irreversible, permanently constricting their future
13   treatment options and negatively affecting their quality of life. Consequently, timely
14   treatment is critical.
15          28.     This significant increase in distress causes many transgender youth who had
16   previously delayed disclosing that they are transgender to set aside their fears of rejection
17   and ask for help from family. With the permission of their parents or legal guardians, a
18   transgender young person can begin accessing the health care services needed to alleviate
19   their psychological distress. That distress is commonly referred to as gender dysphoria.
20          29.     Gender dysphoria is a serious medical condition recognized by the
21   American Psychiatric Association. Am. Psychiatric Ass’n, Diagnostic and Statistical
22   Manual of Mental Disorders (5th ed. 2013) (“DSM-5”). 1 Gender dysphoria refers to the
23
24   1
      Earlier editions of the DSM included a diagnosis referred to as “Gender Identity
25   Disorder.” The DSM-5 noted that Gender Dysphoria “is more descriptive than the
     previous DSM-IV term gender identity disorder and focuses on dysphoria as the clinical
26   problem, not identity per se.” Being diagnosed with gender dysphoria “implies no
27   impairment in judgment, stability, reliability, or general social or vocational capabilities.”
     Am. Psychiatric Ass’n, Position Statement on Discrimination Against Transgender &
28   Gender Variant Individuals (2012), at https://goo.gl/iXBM0S.

                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               -6-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page749
                                                                 of of
                                                                    2784




1    distress that can result from the incongruence between a person’s gender identity and their
2    assigned sex. If left untreated, gender dysphoria can cause anxiety, depression, and even
3    self-harm or suicidal ideation. Gender dysphoria is often heightened “when physical
4    interventions by means of hormones and/or surgery are not available.” Id. at 451. Access
5    to appropriate, individualized medical care can mitigate and often prevent all of those
6    symptoms.
7           30.    Gender dysphoria is highly treatable. As with other medical conditions,
8    health care providers follow a well-established standard of care when working with
9    patients with gender dysphoria. The World Professional Association for Transgender
10   Health (“WPATH”), and its predecessors, has set those standards for over four decades.
11          31.    WPATH is an international, multidisciplinary, professional association of
12   medical providers, mental health providers, researchers, and others, with a mission of
13   promoting evidence-based care and research for transgender health, including the
14   treatment of gender dysphoria. WPATH published the seventh and most recent edition of
15   the Standards of Care in 2011.
16          32.    Building on those standards and incorporating the most current research and
17   clinical experience, the Endocrine Society released the Endocrine Treatment of Gender-
18   Dysphoric/Gender-Incongruent Persons: An Endocrine Society Clinical Practice
19   Guideline in September 2017. Those guidelines reaffirm the WPATH Standards of Care
20   and offer medical providers practical guidance on providing transition-related care to
21   patients with gender dysphoria, including young people.
22          33.    The WPATH and the Endocrine Society standards have been adopted by
23   many major associations of healthcare professionals, including the American Medical
24   Association, American Psychiatric Association, and American Psychological Association,
25   as well as associations of healthcare professionals focused on youth and adolescents, such
26   as the American Academy of Pediatrics, American Association of Child and Adolescent
27   Psychiatrists, and the Pediatric Endocrine Society. Federal courts across the country have
28

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -7-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page850
                                                                 of of
                                                                    2784




1    also recognized the standards of these medical societies as setting the prevailing standard
2    of care for the treatment of gender dysphoria.
3           34.    A key component of treating gender dysphoria is a “social transition,” in
4    which the individual lives in accordance with their gender identity in all aspects of life.
5    Though specific to each person, a social transition typically includes adopting a new first
6    name, using and asking others to use pronouns reflecting the individual’s true gender,
7    wearing clothing typically associated with that gender, and using sex-specific facilities
8    corresponding to that gender.
9           35.    Studies and anecdotal evidence demonstrate the tremendous mental health
10   benefits transgender youth experience following a social transition. One study found that
11   the mental health profile of transgender children who underwent a social transition was
12   nearly identical to that of their nontransgender peers. Kristina Olson et al., Mental Health
13   of Transgender Children Who Are Supported in Their Identities, 137 Pediatrics 1 (2016).
14   Another study found that transgender young people who were referred to by the correct
15   name and pronoun throughout their daily lives demonstrated a seventy-seven percent
16   decrease in severe depressive symptoms. Stephen Russell et al., Chosen Name Use is
17   Linked to Reduced Depressive Symptoms, Suicidal Ideation and Behavior among
18   Transgender Youth, 63 J. of Adolescent Health 503 (2018). The success of a social
19   transition hinges on parents, extended family, peers, and others in the community treating
20   the individual consistently with their gender identity.
21          36.    Consistent with the standard of care, many transgender individuals also need
22   health care services that alter their physical characteristics to bring their outer appearance
23   into alignment with their gender identity. The purpose of the services is to enable a
24   transgender person to live consistently with their gender identity in every aspect of their
25   life. This alleviates a transgender individual’s gender dysphoria by reducing the
26   incongruence between their assigned sex and gender identity. Those treatments also ensure
27   that they are seen by others in a way that reflects their true gender, addressing a significant
28   source of distress.

                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                 -8-
     Case 4:20-cv-00335-SHR
       Case 4:20-cv-00335-SHRDocument 73-1
                               Document    Filed08/06/20
                                        1 Filed  05/04/21 Page
                                                           Page951
                                                                 of of
                                                                    2784




1           37.    For transgender youth who have entered puberty, these health care services
2    may include hormone-replacement therapy and surgery. Hormone-replacement therapy
3    ensures that transgender people develop physical sex characteristics typical of their gender
4    identity—not their assigned sex—such as facial and body hair in boys and breasts in girls.
5           38.    The prevailing standards of care for the treatment of gender dysphoria
6    recognize that transgender males may need male chest reconstruction surgery before
7    turning eighteen. A prerequisite for male chest reconstruction surgery is a referral letter
8    from the young person’s treating mental health provider. That letter provides the surgeon
9    with a psychological assessment of the patient and the clinical rationale(s) for the referral
10   and confirms that the patient is capable of consenting to the procedure.
11          39.    The purpose of the surgery is functional. Following the surgery, a
12   transgender male is more readily seen as male, improving the effectiveness of their social
13   transition because they are less likely to be mistaken for female, which can significantly
14   reduce the anxiety and dysphoria they experience. The surgery also improves their self-
15   image because they no longer have to see or wear a binder to hide a part of their body that
16   causes so much physical pain and psychological distress. As a result, transgender males
17   who have had male chest reconstruction surgery experience fewer barriers to engaging in
18   physical activity, among other physical and mental health benefits.
19          40.    As with other treatments for gender dysphoria, both scientific research and
20   clinical evidence highlight the importance of male chest reconstruction surgery in the
21   treatment of gender dysphoria in transgender males.
22          The Federal Medicaid Act
23          41.    Title XIX of the Social Security Act, 42 U.S.C. §§ 1396-1396w-5, creates
24   the Medicaid program—a cooperative federal-state program that provides health care
25   services to specified categories of individuals meeting income and other criteria. The
26   objective of Medicaid is to enable states to “furnish [] medical assistance” to individuals
27   “whose income and resources are insufficient to meet the cost of necessary medical
28

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                              -9-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1052ofof2784




1    services” and to provide “rehabilitation and other services to help such families and
2    individuals attain or retain capability for independence or self-care.” 42 U.S.C. § 1396-1.
3           42.     States are not required to participate in the Medicaid program. States that
4    choose to participate must comply with the federal Medicaid Act and its implementing
5    regulations.
6           43.     In return, the federal government reimburses each participating state for a
7    substantial portion of the cost of providing medical assistance. See id. §§ 1396b(a),
8    1396d(b), 1396(c).
9           44.     The Medicaid Act requires each participating state to establish or designate
10   a single state agency that is responsible for administering or supervising the administration
11   of the state’s Medicaid program. Id. § 1396a(a)(5); 42 C.F.R. § 431.10.
12          45.     In addition, each participating state must maintain a comprehensive plan for
13   medical assistance approved by the Secretary of the U.S. Department of Health and
14   Human Services. Id. § 1396a. The plan must describe the state’s program and affirm its
15   commitment to comply with the Medicaid Act and its implementing regulations.
16          46.     While a state is entitled to delegate certain of its responsibilities to other
17   entities, such as local agencies or Medicaid managed care plans, the single state agency is
18   ultimately responsible for ensuring compliance with all aspects of federal Medicaid law.
19   See, e.g., 42 C.F.R. §§ 438.100(a)(2), 438.100(d).
20          47.     Under the Medicaid Act, a participating state must provide medical
21   assistance to certain eligibility groups. Id. § 1396a(a)(10)(A)(i). One mandatory eligibility
22   category is children and adolescents under age 18 whose household income is below 133%
23   of the federal poverty level. Id. §§ 1396a(a)(10)(A)(i)(VI)-(VII), 1396a(l).
24          The Medicaid Early and Periodic Screening, Diagnostic and Treatment
25          Requirements
26          48.     The Medicaid Act requires states to cover certain services and gives them
27   the option to cover other services. Id. §§ 1396a(a)(10)(A), 1396d.
28

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -10-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1153ofof2784




1           49.    Each participating state must cover Early and Periodic Screening,
2    Diagnostic and Treatment (“EPSDT”) for individuals under age 21. Id. §§
3    1396a(a)(10)(A), 1396a(a)(43), 1396d(a)(4)(B), 1396d(r).
4           50.    EPSDT’s fundamental purpose is to “[a]ssure that health problems are
5    diagnosed and treated early, before they become more complex and their treatment more
6    costly.” Ctrs. for Medicare & Medicaid Servs., State Medicaid Manual § 5010.B.
7           51.    As part of providing EPSDT, states must:
8                     a. Inform all persons in the state who are under the age of 21 and who
9                           are eligible for Medicaid of the availability of EPSDT as described
10                          in 42 U.S.C. § 1396d(r);
11                    b. Provide or arrange for screening services in all cases where they are
12                          requested as required by § 1396d(r)(5); and
13                    c. Arrange for (directly or through referral) corrective treatment for any
14                          conditions identified by the screening services as required by
15                          § 1396a(a)(43)(C).
16          52.    Pursuant to the EPSDT requirements, states must cover four specific,
17   separate categories of screening services: medical, vision, dental, and hearing. 42 U.S.C.
18   § 1396d(r)(1)-(4).
19          53.    States also must cover “[s]uch other necessary health care, diagnostic
20   services, treatment, and other measures described in [§ 1396d(a)] to correct or ameliorate
21   defects and physical and mental illnesses and conditions discovered by the screening
22   services, whether or not such services are covered under the State plan.” Id. § 1396d(r)(5).
23   In other words, the EPSDT mandate requires states to cover all necessary Medicaid
24   services for individuals under age 21.
25          54.    EPSDT services must be initiated in a timely manner, as the individual needs
26   of the child require, and must be consistent with accepted medical standards, no later than
27   six months from the date of request. 42 C.F.R. § 441.56(e).
28

                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               -11-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1254ofof2784




1           55.        Surgery to treat gender dysphoria, including male chest reconstruction
2    surgery, is an EPSDT service under § 1396d(r)(5).
3           The Medicaid Comparability Requirement
4           56.        Under the Medicaid Act, “the medical assistance made available to any
5    individual . . . shall not be less in amount, duration or scope than the medical assistance
6    made available to any other such individual.” Id. § 1396a(a)(10)(B)(i). See also 42 C.F.R.
7    § 440.240(b).
8           57.        A state “Medicaid agency may not arbitrarily deny or reduce the amount or
9    scope of a required service . . . to an otherwise eligible recipient solely because of the
10   diagnosis, type of illness, or condition.” 42 C.F.R. § 440.230(c).
11          58.        States must also ensure that “[e]ach service must be sufficient in amount,
12   duration, and scope to reasonably achieve its purpose.” 42 C.F.R. § 440.230(b).
13          The Arizona Medicaid Program
14          59.        Arizona participates in Medicaid, calling its program the Arizona Health
15   Care Cost Containment System (“AHCCCS”). Ariz. Rev. Stat. §§ 36-2901 to 2972.
16          60.        AHCCCS is also the name of the single-state Medicaid agency that is
17   responsible for administering and implementing Arizona’s Medicaid program consistent
18   with the requirements of federal law. See 42 U.S.C. § 1396a(a)(5); 42 C.F.R. § 431.10.
19          61.        AHCCCS contracts with private managed care plans to provide health care
20   services     to    Medicaid     enrollees.   See   AHCCCS,      Available   Health    Plans,
21   https://www.azahcccs.gov/Members/ProgramsAndCoveredServices/availablehealthplans
22   .html (listing the eight Medicaid managed care plans operating in the State).
23          62.        The federal government reimburses Arizona for approximately seventy
24   percent of its expenditures on health care services. U.S. Dep’t of Health & Human Servs.,
25   Federal Financial Participation in State Assistance Expenditures; Federal Matching Shares
26   for Medicaid, the Children’s Health Insurance Program, and Aid to Needy Aged, Blind, or
27   Disabled Persons for October 1, 2020 Through September 30, 2021, 84 Fed. Reg. 66204,
28   66204 (Dec. 3, 2019).

                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                -12-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1355ofof2784




1           Arizona’s Exclusion on Surgical Care for Transgender Medicaid Beneficiaries
2           63.       Since 1982, an Arizona regulation (the “Challenged Exclusion”) has
3    prohibited AHCCCS coverage for “gender reassignment surgeries.” Ariz. Admin. Code
4    R9-22-205-B.4(a). The Challenged Exclusion has been applied since that time to deny
5    coverage to transgender AHCCCS beneficiaries seeking male chest reconstruction
6    surgery.
7           64.       Arizona has singled out transition-related surgical care for an express
8    exclusion even though AHCCCS covers the same surgical services to treat other health
9    conditions. See, e.g., Ariz. Admin. Code R9-22-2004(A)(4), AHCCCS Medical Policy
10   Manual,      §      310-C     Breast    Reconstruction    After     Mastectomy       (2018),
11   https://www.azahcccs.gov/shared/Downloads/MedicalPolicyManual/300/310C.pdf.
12          65.       The Challenged Exclusion has no medical or scientific basis. To the
13   contrary, for many transgender people, including adolescents, surgical care is medically
14   necessary to treat gender dysphoria.
15          66.       Contrary to the prevailing standard of care for the treatment of gender
16   dysphoria, Defendant continues to enforce the Challenged Exclusion against transgender
17   Medicaid recipients, even those covered under EPSDT, including D.H. and John.
18          67.       On information and belief, many transgender AHCCCS recipients have
19   been deterred from seeking prior authorization for transition-related surgeries because of
20   their knowledge, or the knowledge of their medical providers, that the Challenged
21   Exclusion would make such requests futile.
22          D.H.’s Gender Dysphoria and Need for Surgical Treatment
23          68.       D.H. was identified as female at birth but has known that he is male since
24   age four.
25          69.       As a young child, D.H. struggled to express to his mother that he is male.
26   Nothing he said or did got the result he had hoped for; Janice, D.H.’s mother, continued
27   to treat him as a girl. As a result, D.H. began exhibiting signs of significant psychological
28

                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                               -13-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1456ofof2784




1    distress including depression, prolonged crying episodes, anxiety, and insomnia. The
2    severity of D.H.’s distress led his mother to seek the advice of mental health professionals.
3            70.   When he was about eleven years old, the stress related to his gender
4    identity—combined with the other stressors D.H. was trying to navigate—was so
5    overwhelming that D.H. started losing his hair. He was eventually hospitalized for
6    intensive psychiatric treatment.
7            71.   Following his hospitalization, Janice enrolled D.H. in dance class, hoping it
8    would provide D.H. a healthy way to cope with his distress. The movements were like
9    therapy to him. Dance also became a social outlet; he made friends and felt a sense of
10   belonging. It was the only thing in his life that could make him feel better. By the
11   following year, D.H. was enrolled in three different dance classes: ballet, modern, and
12   jazz.
13           72.   That euphoria ended later that year once puberty began. Because of D.H.’s
14   increasing chest size, dance no longer provided the same psychological release it once
15   had. D.H. hated his body and everything that came with it. His thoughts and fears about
16   experiencing puberty—with its associated physical changes that would take his body even
17   further out of alignment with his gender identity—became all-consuming and significantly
18   affected his ability to function. D.H. hid his changing body under baggy clothes and hated
19   being perceived as a girl at school.
20           73.   D.H. began using a variety of methods to flatten his chest, from multiple
21   sports bras and Ace bandages to duct tape, so that his appearance better aligned with his
22   gender identity. Those initial attempts were extremely uncomfortable and irritated his
23   skin. Needing a better and safer solution, D.H. secretly bought his first binder, an article
24   of clothing that compresses a person’s chest, giving the appearance of a flat chest. Putting
25   on the binder gave D.H. a sense of relief that no amount of therapy or medication had ever
26   given him. It also eventually helped him gain the confidence to tell his mother what he
27   struggled to express as a child: “I am a boy.”
28

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -14-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1557ofof2784




1             74.   Janice was supportive but sought out the advice of health care providers with
2    experience working with transgender youth before making any decisions regarding next
3    steps.
4             75.   Soon after disclosing to his mother that he is transgender at age thirteen,
5    D.H. started seeing Tamar Reed, a therapist who specializes in treating gender dysphoria
6    in children and adolescents. After carefully assessing D.H.’s mental health, Ms. Reed
7    recommended that D.H. begin to transition to living as male. D.H. started using a male
8    name and asked that others refer to him using that name and masculine pronouns. He also
9    changed his hairstyle and started wearing boys’ clothing.
10            76.   D.H.’s social transition provided him with much-needed psychological
11   relief. He was regularly being referred to by a male name and pronouns and treated as
12   male by those around him.
13            77.   Nevertheless, D.H.’s distress continued to build.
14            78.   A few months before his fourteenth birthday, the depression and suicidal
15   ideation became overwhelming. Janice noticed a change in D.H.’s personality and that he
16   had started distancing himself from his peers and activities that had previously brought
17   him joy. Then, following a dance competition in January 2017, D.H.’s mental health
18   decompensated significantly. Out of concern for his safety and wellbeing, D.H. was
19   admitted to a ten-day intensive psychiatric treatment program.
20            79.   Following that treatment program, his health care providers recommended
21   that he start hormone-replacement therapy to further his social transition—that treatment
22   would both halt the effects of estrogen and make his appearance more typically masculine.
23   D.H.’s pediatrician referred him to a pediatric endocrinologist for this treatment and
24   related specialty care. D.H. received his first shot of testosterone in November 2017.
25            80.   The testosterone has caused D.H.’s voice to deepen, he has grown facial
26   hair, and he has developed a more masculine musculature. The testosterone, however,
27   cannot reverse the physical changes that had already occurred prior to D.H.’s transition,
28   particularly chest development.

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -15-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1658ofof2784




1           81.    Because of the prominent appearance of his chest, D.H.’s binder continues
2    to be one of his most important pieces of clothing. Although binders are not supposed to
3    be worn for more than seven to eight hours a day, D.H. regularly wears his binder for ten
4    hours a day, and at least twice per week D.H. wears it for longer than ten hours. On
5    occasion, D.H. has worn his binder for multiple consecutive days. He even struggles to
6    take the binder off at home, where feels the most comfortable being himself.
7           82.    Keeping the binder on that long is uncomfortable and painful. The effort it
8    takes to ignore the pain interferes with D.H.’s ability to focus on school, particularly
9    homework, as D.H.’s discomfort compounds throughout the day. The compression from
10   the binder also prevents him from breathing too deeply. In fact, D.H.’s current
11   pediatrician, Dr. Andrew Cronyn, remarked that D.H.’s binder contributed to him
12   developing asthma in adolescence and needing an inhaler to engage in extended physical
13   activity.
14          83.    While taking testosterone and using the binder have improved D.H.’s mental
15   health, D.H. continues to experience significant gender dysphoria because of his chest.
16   The benefits of using a binder were—and continue to be—temporary and imperfect. The
17   binder dampens the distress D.H. feels during the day, but once he removes the binder at
18   night, D.H.’s distress intensifies. And, even with the binder, D.H. continues to be mistaken
19   for female, exacerbating his anxiety around interacting with unfamiliar people.
20          84.    D.H.’s distress began compounding again and, in September 2018, D.H. was
21   placed in an intensive psychiatric treatment program for a third time due to suicidal
22   ideation. D.H. was fifteen-years old at that time.
23          85.    The mental health treatment D.H. received following that hospitalization
24   helped him develop more effective strategies for coping with the distress caused by gender
25   dysphoria and the appearance of his chest. Even with those strategies, D.H.’s distress still
26   has a significant effect on his mental health, daily life, and ability to function. D.H. still
27   struggles with an ever-present anxiety that the appearance of his chest will cause others to
28   treat him as female. This prevents him from participating in social activities with his

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -16-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1759ofof2784




1    friends and caused him to quit dance over a year ago because he gets winded too easily to
2    dance with a binder, but the dysphoria is too great for him to dance without one. His
3    dysphoria also makes him extremely uncomfortable revealing his body even when he is
4    by himself or in a doctor’s office.
5           86.    In 2019, D.H.’s pediatrician referred D.H. to a surgeon, Dr. Ethan Larson,
6    who could perform male chest reconstruction surgery. D.H.’s health care providers
7    determined that the surgery was medically necessary to alleviate D.H.’s gender dysphoria.
8    Dr. Larson evaluated D.H. and agreed he would be a good candidate for the surgery.
9           87.    Dr. Larson requested prior authorization for the surgery from
10   UnitedHealthcare, D.H.’s Medicaid managed care plan. UnitedHealthcare denied prior
11   authorization for the surgery. D.H. appealed the denial of the surgery, and on July 5, 2019,
12   UnitedHealthcare upheld its denial of coverage pursuant to the Challenged Exclusion.
13          88.    Due to her income, Janice cannot afford to pay for John to undergo male
14   chest reconstruction surgery without AHCCCS covering the procedure.
15          John’s Gender Dysphoria and Need for Surgical Treatment
16          89.    John was identified as female at birth. His grandmother, Susan, has cared
17   for him since he was two years old and continues to be his legal guardian.
18          90.    As a child, John did not like dresses or typical girl toys, but was never able
19   to pinpoint a reason.
20          91.    Approximately three years ago, just before John turned twelve, he started
21   experiencing the first signs of puberty. Those signs were coupled with an almost
22   immediate and significant decline in his mental health. He experienced symptoms of
23   severe depression, such as a constant and overwhelming sadness, distancing himself from
24   his friends, and suicidal ideation. Unable to describe his feelings and uncertain about how
25   Susan would respond even if he could, John kept those emotions bottled up.
26          92.    Worried about how Susan and others in his family might react, especially
27   given their strong religious faith, John waited nearly six months before telling his older
28   sister that he is transgender. He eventually told Susan as well.

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -17-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1860ofof2784




1           93.    Over the course of the following year, John’s 7th grade year, Susan and John
2    had many extensive conversations to help her better understand what he was experiencing
3    and how she could help him.
4           94.    John continued to experience significant gender dysphoria throughout his
5    7th grade year. Although John continued to wear the boys’ clothes he always had and
6    started using a male name, his peers, teachers, and family did not consistently refer to him
7    by that name and male pronouns. Not being consistently treated as male caused John to
8    be stressed the entire school year.
9           95.    Wanting to prevent a repeat of the prior year, in the summer prior to starting
10   8th grade, John e-mailed each of his teachers to inform them that he is transgender and
11   ask that they refer to him as John and by male pronouns. This helped set the tone; in 8th
12   grade, John was more regularly referred to by the correct name and pronouns—both in
13   school and out.
14          96.    Around that same time, at thirteen years old, John’s pediatrician referred
15   him to the Gender Support Program at Phoenix Children’s Hospital, a clinic specializing
16   in healthcare services for transgender young people.
17          97.    John had his first appointment at Phoenix Children’s Hospital in November
18   2018, where he began to see Dr. Veenod Chulani, an adolescent-medicine specialist. Dr.
19   Chulani referred John to a mental health provider, who formally diagnosed John with
20   gender dysphoria. Soon thereafter John started taking medication to stop his menstrual
21   cycle, which helped relieve some of the gender dysphoria he was experiencing at the time.
22   In May 2019, Dr. Chulani and John’s therapist determined that it was medically necessary
23   for him to start taking testosterone, which he started the following month. John is pleased
24   with how the testosterone therapy has changed his voice and other aspects of his body.
25   Transitioning has also boosted his confidence, and now far fewer people mistake him for
26   female.
27          98.    His transition and testosterone treatment, however, have not lessened the
28   intense dysphoria he experiences regarding the appearance of his chest. Starting in 2018,

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -18-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page1961ofof2784




1    John began binding his chest using a variety of methods, such as multiple sports bras and
2    constrictive undergarments. He bought his first binder in December 2019.
3           99.    Every morning, the first thing John does is to put on a binder, which he often
4    wears for longer than the recommended eight-hour maximum. Even with the binder, John
5    still feels uncomfortable being outside without multiple layers of clothing, including a
6    hooded sweatshirt that he wears nearly every day. The binder constricts his breathing,
7    which in combination with his asthma, requires him to take far more breaks than his peers
8    when engaging in physical activity.
9           100.   Although the binder sometimes allows him to forget about his chest—a
10   sense of relief he treasures—the hardest part of John’s daily routine is removing his binder.
11   The dysphoria John experiences regarding his chest comes flooding back, a difficult
12   reminder that his body still does not match who he is. John’s chest-related dysphoria keeps
13   him awake at night at least once a week; putting on his binder temporarily is the only way
14   he can calm his distress, a task he often tries to do without opening his eyes or turning on
15   the lights so that he does not have to see his bare chest.
16          101.   Having top surgery would have a significant positive impact on John’s life.
17   John would finally be able to look at himself in the mirror and be in public without having
18   to wear so many layers of clothing on top of his binder, which would benefit both his
19   mental and physical health. John would gain confidence that will help improve his social
20   functioning and broaden his horizons, challenging himself to try to new things.
21          102.   Around February 2020, Dr. Chulani recommended that John undergo male
22   chest reconstruction surgery to alleviate the dysphoria caused by the shape and appearance
23   of his chest. At that time, Dr. Chulani also referred John to another mental health provider
24   to assist John with the increased psychological distress he was experiencing and to
25   evaluate John for male chest reconstruction surgery as required by the prevailing standards
26   of care.
27          103.   On July 2, 2020, John received a referral letter from his mental health
28   provider for the surgery, as required by the standards of care.

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -19-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2062ofof2784




1           104.   Due to her income, Susan cannot afford to pay for John to undergo male
2    chest reconstruction surgery without AHCCCS covering the procedure.
3                                CLASS ACTION ALLEGATIONS
4           105.   Plaintiffs, on behalf of themselves and all similarly situated individuals,
5    bring their claims for declaratory and injunctive relief as a class action under Fed. R. Civ.
6    P. 23(a) and 23(b)(2).
7           106.   Plaintiffs request that the Court certify the following class (“Class”) under
8    Fed. R. Civ. P. 23(b)(2):
9                  All transgender individuals under age 21 who are or will be enrolled
                   in AHCCCS, have or will have a diagnosis of gender dysphoria, and
10                 are seeking or will seek coverage for male chest reconstruction
                   surgery following a determination by their respective health care
11                 providers that the procedure is necessary to treat their gender
                   dysphoria.
12
13          107.   Plaintiffs are adequate representatives of the Class. Plaintiffs are
14   transgender individuals under age 21 who are enrolled in AHCCCS, have been diagnosed
15   with gender dysphoria, and are seeking coverage for male chest reconstruction surgery to
16   treat their gender dysphoria.
17          108.   The Class satisfies the requirements of Fed. R. Civ. P. 23(a)(1) because the
18   class is so numerous that joinder of all members is impracticable. There are at least one
19   hundred transgender males under age 21 who are enrolled in AHCCCS and who require
20   male chest reconstruction surgery to treat their gender dysphoria. In addition, because of
21   the transient nature of the AHCCCS population, in part because individuals’ income may
22   make them eligible or ineligible for Medicaid at various points in their lives, it is
23   impractical to join all transgender individuals under age 21 (who may live in various parts
24   of Arizona) with gender dysphoria who may be denied AHCCCS coverage by the
25   Challenged Exclusion at some point.
26          109.   The Class satisfies the commonality requirements of Fed. R. Civ. P. 23(a)(2)
27   because there are questions of law and fact common to the Class. Pursuant to the
28   Challenged Exclusion, Defendant has acted or refused to act on grounds generally

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -20-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2163ofof2784




1    applicable to the Class. This action raises questions of law common to all members of the
2    Class, including: (a) whether the Challenged Exclusion, facially and as applied to
3    members of the Class, violates the EPSDT and comparability provisions of the federal
4    Medicaid Act; (b) whether the Challenged Exclusion, facially and as applied to members
5    of the Class, violates the prohibition on sex discrimination under Section 1557 of the
6    Patient Protection and Affordable Care Act; and (c) whether the Challenged Exclusion,
7    facially and as applied to members of the Class, violates the Equal Protection Clause of
8    the Fourteenth Amendment to the U.S. Constitution. All members of the Class share a
9    common question of fact: Would their male chest reconstruction surgery be covered by
10   AHCCCS but for Defendant’s continuing enforcement of the Challenged Exclusion?
11          110.   The Class satisfies the typicality requirements of Fed. R. Civ. P. 23(a)(3)
12   because the named Plaintiffs’ claims are typical of the claims of the Class. Plaintiffs are
13   members of the Class, are individuals who have been unable and will be unable to obtain
14   AHCCCS coverage for medically necessary male chest reconstruction surgery because of
15   the Challenged Exclusion, and as a result, have faced or will face delayed or denied access
16   to these medically necessary treatments. Plaintiffs and members of the Class share the
17   same legal claims under Section 1557, the Medicaid Act, and the Equal Protection Clause
18   of the Fourteenth Amendment to the U.S. Constitution.
19          111.   The Class satisfies the adequacy requirements of Fed. R. Civ. P. 23(a)(4)
20   because the class representatives will fairly and adequately represent the interests of the
21   Class. The named Plaintiffs seek the same declaratory and injunctive relief as the other
22   members of the Class: a declaratory judgment that the Challenged Exclusion violates the
23   Medicaid Act, Section 1557, and the Equal Protection Clause, and preliminary and
24   permanent injunctions enjoining Defendant from enforcing the Challenged Exclusion. The
25   named Plaintiffs seek this relief to benefit themselves and to protect other low-income
26   transgender Arizona residents who are or will be enrolled in AHCCCS. In asserting their
27   own rights, the named Plaintiffs will vindicate the rights of all members of the Class fairly
28

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -21-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2264ofof2784




1    and adequately. The class representatives have no interests that are antagonistic to the
2    interests of other members of the Class.
3           112.   The Class further satisfies the requirements of Fed. R. Civ. P. 23(a)(4)
4    because counsel for the Class will fairly and adequately represent the interests of the Class.
5    The Class is represented by counsel from King & Spalding LLP and Perkins Coie LLP,
6    two of the largest law firms in the country; the National Center for Lesbian Rights
7    (“NCLR”), a legal organization dedicated to advancing the civil and human rights of the
8    LGBTQ community; and the National Health Law Program (“NHeLP”), a non-profit law
9    firm dedicated to protecting and advancing the health rights of low-income and
10   underserved individuals and families. Collectively, counsel has significant experience
11   litigating civil rights cases, including transgender rights cases, Medicaid EPSDT cases,
12   and complex class actions in federal court.
13          113.   The Class also satisfies the requirements of Fed. R. Civ. P. 23(b)(2) because
14   Defendant has acted or refused to act on grounds that apply generally to the Class, so that
15   final injunctive or corresponding declaratory relief is appropriate respecting the class as a
16   whole. The Class exhibits sufficient cohesiveness because its members have suffered
17   group, as opposed to individual, injuries, namely, the Challenged Exclusion’s categorical
18   denial of male chest reconstruction surgery. Members of the Class are bound together by
19   the significant common traits that they are all transgender, they have gender dysphoria,
20   and they need male chest reconstruction surgery to treat their gender dysphoria.
21          114.   Further, by definition, members of the Class are low-income individuals
22   who would otherwise have difficulty affording counsel to individually challenge the
23   Challenged Exclusion. Therefore, a class action is the ideal—and the only—method by
24   which the Class may vindicate the denial of their civil rights.
25
26
27
28

                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                             -22-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2365ofof2784




1                                           COUNT I
2                  (Violation of the Medicaid Act’s EPSDT Requirements,
     42 U.S.C. §§ 1396a(a)(10)(A), 1396a(a)(43)(A)-(C), 1396d(a)(4)(B), and 1396d(r)(5))
3
4          115.    Plaintiffs reallege and incorporate by reference paragraphs 1 to 114 of this
5    Complaint.
6          116.    The Challenged Exclusion, Arizona Administrative Code R9-22-205-
7    B.4(a), and Defendant’s refusal, based on the Challenged Exclusion, to provide coverage
8    for surgical treatments and services for gender dysphoria to Plaintiffs and members of the
9    Class, violate the Medicaid Act’s EPSDT requirements, 42 U.S.C. §§ 1396a(a)(10)(A),
10   1396a(a)(43)(A)-(C), 1396d(a)(4)(B), and 1396d(r)(5), which are enforceable by
11   Plaintiffs under 42 U.S.C. § 1983.
12                                          COUNT II
13                (Violation of the Medicaid Act’s Comparability Requirement,
                                    42 U.S.C. § 1396a(a)(10)(B))
14
15         117.    Plaintiffs reallege and incorporate by reference paragraphs 1 to 114 of this
16   Complaint.
17         118.    The Challenged Exclusion, Arizona Administrative Code R9-22-205-
18   B.4(a), and Defendant’s refusal, based on the Challenged Exclusion, to provide coverage
19   for surgical treatments and services for gender dysphoria to Plaintiffs and members of the
20   Class, while covering the same services for other AHCCCS beneficiaries with different
21   diagnoses, violate the Medicaid Act’s comparability requirement, 42 U.S.C.
22   § 1396a(a)(10)(B), which is enforceable by Plaintiffs under 42 U.S.C. § 1983.
23
24
25
26
27
28

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -23-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2466ofof2784




1                                           COUNT III
2                (Unlawful Discrimination on the Basis of Sex in Violation of
               Section 1557 of the Patient Protection and Affordable Care Act,
3                                       42 U.S.C. § 18116)
4           119.   Plaintiffs reallege and incorporate by reference paragraphs 1 to 114 of this
5    Complaint.
6           120.   Under Section 1557 of the Affordable Care Act, “an individual shall
7    not . . . be excluded from participation in, be denied the benefits of, or be subjected to
8    discrimination under, any health program or activity, any part of which is receiving
9    Federal financial assistance, including credits, subsidies, or contracts of insurance, or
10   under any program or activity that is administered by an Executive Agency or any entity
11   established under this title (or amendments)” on the basis of sex. 42 U.S.C. § 18116.
12          121.   Section 1557’s prohibitions on sex discrimination are enforceable by
13   Plaintiffs in a judicial action under 20 U.S.C. § 1683, which Section 1557 incorporates by
14   reference. 42 U.S.C. § 18116(a). The Challenged Exclusion, Arizona Administrative Code
15   R9-22-205-B.4(a), on its face and as applied to Plaintiffs and members of the Class,
16   violates Section 1557’s prohibition against discrimination on the basis of sex in a health
17   program or activity receiving federal financial assistance.
18          122.   Plaintiffs and the Class have been and are continuing to be injured by
19   Defendants’ application of the Challenged Exclusion to deny them AHCCCS coverage
20   for surgical treatments for gender dysphoria.
21
                                            COUNT IV
22
                        (Violation of the Equal Protection Clause of the
23                 Fourteenth Amendment of the United States Constitution)
24          123.   Plaintiffs reallege and incorporate by reference paragraphs 1 to 114 of this

25   Complaint.

26          124.   First, the Challenged Exclusion, Arizona Administrative Code R9-22-205-

27   B.4(a), on its face and as applied to Plaintiffs and members of the Class, impermissibly

28   discriminates against Plaintiffs and members of the Class on the basis of sex and violates

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -24-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2567ofof2784




1    their right to equal protection of the laws under the Equal Protection Clause of the
2    Fourteenth Amendment to the United States Constitution.
3              125.    Second, the Challenged Exclusion, Arizona Administrative Code R9-22-
4    205-B.4(a), on its face and as applied to Plaintiffs, impermissibly discriminates against
5    Plaintiffs and members of the Class for being transgender and violates their right to equal
6    protection of the laws under the Fourteenth Amendment to the United States Constitution.
7              126.    Defendant’s promulgation and continued enforcement of the Challenged
8    Exclusion did not, and does not, serve any rational, legitimate, important, or compelling
9    state interest. Rather, the Challenged Exclusion serves only to prevent Plaintiffs and
10   members of the Class from obtaining medically necessary surgical care and services to
11   treat their gender dysphoria, complete their gender transitions, and live as their authentic
12   selves.
13                                      PRAYER FOR RELIEF
14                    WHEREFORE, Plaintiffs respectfully request that this Court:
15             A.      Certify a Class consisting of: All transgender individuals under age 21 who
16   are or will be enrolled in AHCCCS, have or will have a diagnosis of gender dysphoria,
17   and are seeking or will seek male chest reconstruction surgery following a determination
18   by their respective health care providers that the procedure is necessary to treat their
19   gender dysphoria.
20             B.      Name D.H. and John as representatives of the Class, and appoint Plaintiffs’
21   counsel as King & Spalding LLP, Perkins Coie LLP, the NCLR, and NHeLP;
22             C.      On behalf of Plaintiffs and all similarly situated individuals, issue
23   preliminary and permanent injunctions prohibiting Defendant from any further
24   enforcement or application of the Challenged Exclusion, Arizona Administrative Code
25   R9-22-205-B.4(a), and directing Defendant and their agents to provide Medicaid coverage
26   for medically necessary male chest reconstruction surgery;
27             D.      On behalf of Plaintiffs and all similarly situated individuals, enter a
28   declaratory judgment that the denial of coverage for male chest reconstruction surgery:

                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                                -25-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2668ofof2784




1                 1.     Violates the Medicaid Act’s EPSDT requirements, 42 U.S.C. §§
2                 1396a(a)(10)(A), 1396a(a)(43)(A), (C), 1396d(a)(4)(B), and 1396d(r)(5);
3                 2.     Violates the Medicaid Act’s comparability requirement, 42 U.S.C. §
4                 1396a(a)(10)(B);
5                 3.     Violates Section 1557 of the Affordable Care Act, 42 U.S.C. § 18116,
6                 by discriminating against Plaintiffs and all similarly situated individuals on
7                 the basis of sex; and
8                 4.     Violates the Equal Protection Clause of the Fourteenth Amendment
9                 to the U.S. Constitution by discriminating against Plaintiffs and all similarly
10                situated individuals on the basis of sex (including sex stereotyping, gender
11                identity, being transgender, and undergoing a gender transition), and for
12                being transgender;
13         E.     Waive the requirement for the posting of a bond of security for the entry of
14   temporary and preliminary relief;
15         F.     Award Plaintiffs their reasonable attorneys’ fees, costs, and expenses under
16   42 U.S.C. § 1988 or other applicable statutes; and
17         G.     Award such other and further relief as the Court may deem just and proper.
18                                             Respectfully submitted,
19
      DATED: AUGUST 6, 2020                    PERKINS COIE LLP
20
                                                 /s/ Daniel C. Barr
21                                             Daniel C. Barr (Bar No. 010149)
22                                             Janet M. Howe (Bar No. 034615)
                                               PERKINS COIE LLP
23                                             2901 N. Central Avenue, Suite 2000
24                                             Phoenix, AZ 85012-2788
                                               T: +1 602 351 8085
25                                             F: +1 602 648 7085
26                                             Email: dbarr@perkinscoie.com
                                                      jhowe@perkinscoie.com
27
28

                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                            -26-
     Case
      Case4:20-cv-00335-SHR
            4:20-cv-00335-SHR Document
                               Document73-1 Filed08/06/20
                                        1 Filed   05/04/21 Page
                                                            Page2769ofof2784




1                                          Brent P. Ray*
                                           Andrew J. Chinsky*
2                                          KING & SPALDING LLP
                                           353 N. Clark Street, 12th Floor
3
                                           Chicago, Illinois 60654
4                                          T: +1 312 995 6333
                                           F: +1 312 995 6330
5                                          Email: bray@kslaw.com
6                                                 achinsky@kslaw.com
7                                          Asaf Orr*
8                                          NATIONAL CENTER FOR LESBIAN
                                           RIGHTS
9                                          870 Market Street, Suite 370
                                           San Francisco, CA 94102
10
                                           T: +1 415 392 6257
11                                         F: +1 415 392 8442
                                           Email: aorr@nclrights.org
12
13                                         Abigail K. Coursolle*
                                           Catherine McKee*
14                                         NATIONAL HEALTH LAW PROGRAM
15                                         3701 Wilshire Boulevard, Suite 750
                                           Los Angeles, CA 90010
16                                         T: +1 310 204 6010
17                                         Email: coursolle@healthlaw.org
                                                  mckee@healthlaw.org
18
19                                         Attorneys for Plaintiffs and the Class

20                                         * Pro hac vice forthcoming
21
22
23
24
25
26
27
28

                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                           -27-
                                                                             Page 1 of 3
         Case
          Case4:20-cv-00335-SHR
                4:20-cv-00335-SHRDocument
                                  Document73-1
                                            1-1 Filed
                                                Filed05/04/21
                                                      08/06/20 Page
                                                               Page70 of384
                                                                    1 of
                 UNITED STATES DISTRICT COURT
                     DISTRICT OF ARIZONA

                       Civil Cover Sheet
This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial
Conference of the United States in September 1974. The data is required for the use of
the Clerk of Court for the purpose of initiating the civil docket sheet. The information
contained herein neither replaces nor supplements the filing and service of pleadings or
other papers as required by law. This form is authorized for use only in the District of
Arizona.

 The completed cover sheet must be printed directly to PDF and
 filed as an attachment to the Complaint or Notice of Removal.
                                                        Jami Snyder , Director
                                                        of the Arizona Health
Plaintiff                                     Defendant
          D. H. ; John Doe                              Care Cost Containment
(s):                                          (s):
                                                        System, in her official
                                                        capacity
County of Residence: Pima                    County of Residence: Maricopa
County Where Claim For Relief
Arose: Pima

Plaintiff's Atty(s):               Defendant's Atty(s):
Daniel C. Barr
Perkins Coie LLP
2901 N. Central Avenue, Suite 2000
Phoenix, Arizona 85012
602-351-8085

Janet M. Howe
Perkins Coie LLP
2901 N. Central Avenue, Suite 2000
Phoenix, Arizona 85012
602-351-8187

Brent P. Ray
http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                      8/5/2020
                                                                      Page 2 of 3
        Case
         Case4:20-cv-00335-SHR
               4:20-cv-00335-SHRDocument
                                 Document73-1
                                           1-1 Filed
                                               Filed05/04/21
                                                     08/06/20 Page
                                                              Page71 of384
                                                                   2 of
King & Spalding LLP
353 N. Clark Street, 12th Floor
Chicago, Illinois 60654
312-995-6333

Andrew J. Chinsky
King & Spalding LLP
353 N. Clark Street, 12th Floor
Chicago, Illinois 60654
312-995-6333

Asaf Orr
National Center For Lesbian Rights
870 Market Street, Suite 370
San Francisco, California 94102
415-392-6257

Abigail K. Coursolle
National Health Law Program
3701 Wilshire Boulevard, Suite 750
Los Angeles, California 90010
310-204-6010

Catherine McKee
National Health Law Program
3701 Wilshire Boulevard, Suite 750
Los Angeles, California 90010
310-204-6010


II. Basis of             3. Federal Question (U.S. not a party)
Jurisdiction:

III. Citizenship of
Principal Parties
(Diversity Cases Only)
             Plaintiff:-N/A
          Defendant:-N/A
http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl               8/5/2020
                                                                          Page 3 of 3
         Case
          Case4:20-cv-00335-SHR
                4:20-cv-00335-SHRDocument
                                  Document73-1
                                            1-1 Filed
                                                Filed05/04/21
                                                      08/06/20 Page
                                                               Page72 of384
                                                                    3 of

IV. Origin :              1. Original Proceeding

V. Nature of Suit:        440 Other Civil Rights

VI.Cause of Action:       Arizona Administrative Code R9-22-205-B.4(a)
                          violates the Medicaid Act’s EPSDT requirements,
                          42 U.S.C. §§ 1396a(a)(10)(A), 1396a(a)(43)(A), (C),
                          1396d(a)(4)(B), and 1396d(r)(5); the Medicaid
                          Act’s comparability requirement, 42 U.S.C. §
                          1396a(a)(10)(B); Section 1557 of the Affordable
                          Care Act, 42 U.S.C. § 18116; and the Equal
                          Protection Clause of the Fourteenth Amendment to
                          the U.S. Constitution.
VII. Requested in
Complaint
         Class Action:Yes
       Dollar Demand:
        Jury Demand:No

VIII. This case is not related to another case.

Signature: Daniel C. Barr

     Date: 8/6/2020
If any of this information is incorrect, please go back to the Civil Cover Sheet Input
form using the Back button in your browser and change it. Once correct, save this
form as a PDF and include it as an attachment to your case opening documents.

Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                   8/5/2020
                    Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 73 of 84

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRJCT COURT
                                                                           for the
                                                                 District of Arizona

                       D.H. and John Doe                                       )
                               Plaintiff                                       )
                            v.                                                 )       Civil Action No.         4:20-cv-00335-SHR
              Jami Snyder, Director of AHCCCS                                  )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                 Andrew Cronyn, M.D.

                                                       (Name of person to whom this subpoena is directed)

        flf
         Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Exhibit A.



 Place: BurnsBarton PLC                                                                 Date and Time:
        2201 East Camelback, Ste. 360
                                                                                                              05/21/2021 9:00 am
        Phoenix, AZ 85016

     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

IPlace                                                                                I Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         05/03/2021

                                  CLERK OF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name of party)                               Jami Snyder,
Director of AHCCCS                                                                               , who issues or requests this subpoena, are:
Kathryn Hackett King, BurnsBarton PLC, 2201 E. Camelback, Ste. 360 Phoenix, AZ 85016 kate@burnsbarton

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 74 of 84

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:20-cv-00335-SHR

                                                       PROOF OF SERVICE
                     (Tit is section should not be filed with tlte court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                      for travel and $                              for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 75 of 84

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (I) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specijj,ing Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (I) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
  (!)Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         info1mation, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--0n a party or attorney who          information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b )(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--0r to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing infom1ation itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            info1mation and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      inforn1ation if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the inforn1ation under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a detern1ination of the claim. The person who
specified in Rule 45( c );                                                        produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial info1mation; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 76 of 84



 1
                                                 EXHIBIT A
 2
                                       ITEMS TO BE PRODUCED
 3
            1.     All documents or other evidence that support the assertion of Dr. Cronyn
 4
     that El Rio Health Center is treating more than 40 transgender boys who receive their
 5
     health insurance through AHCCS and need male chest reconstruction surgery. In
 6
     providing this information, please use identifiers that will allow for further discovery
 7
     related to each individual while still protecting patient privacy.
 8
            2.     The transcript of the talk “Creating a Primary Care Medical Home for
 9
     Transgender Youth.”
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 77 of 84

 AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                                  District of Arizona

                         D.H. and John Doe                                      )
                                Plaintiff                                       )
                             v.                                                 )       Civil Action No.         4:20-cv-00335-SHR
              Jami Snyder, Director of AHCCCS                                   )
                                                                                )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                        National Center for Lesbian Rights

                                                        (Name of person to whom this subpoena is directed)

      fJfProduction: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attached Exhibit A.



  Place: BurnsBarton PLC                                                                 Date and Time:
         2201 East Camelback, Ste. 360                                                                         05/21/2021 9:00 am
         Phoenix, AZ 85016

      0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set fotih below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the propetiy or any designated object or operation on it.

 I Place                                                                               IDate and Time:

         The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:         05/03/2021

                                   CLERK OF COURT
                                                                                            OR

                                            Signature of Clerk or Deputy Clerk


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                Jami Snyder,
 Director of AHCCCS
~~~~~~~~-------------------                                                                      , who issues or requests this subpoena, are:
 Kathryn King, BurnsBarton, 2201 E. Camelback, Ste. 360 Phoenix, AZ 85016 kate@burnsbarton.com                                      602-753-4500

                                 Notice to the person who issues or requests this subpoena
 A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
 it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 78 of 84

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:20-cv-00335-SHR

                                                      PROOF OF SERVICE
                     (This sectio11should not he filed with the court u11lessrequired by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)


            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of ·
            $


My fees are$                                      for travel and $                              for services, for a total of$                 0.00



            I declare under penalty of pe1jmy that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Se111er's address


Additional information regarding attempted service, etc.:
                     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 79 of 84

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Pennit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expe1t's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition A subpoena may command a                 study that was not requested by a pmty.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the comt may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a pmty or a pmty's officer; or                                        otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored infonnation, or               (1) Producing Documents or Electronically Stored Information These
tangible things at a place within I 00 miles of where the person resides, is      procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Fonnfor Producing Electronically Stored Information Not Specified.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            If a subpoena does not specify a fom1 for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or fo1ms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who          information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Command to Produce ,Materials or Permit Inspection.                         from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because ofundue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b )(2)(C). The court may specify conditions for the discovery.
things or to pern1it inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for a11          privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information a11dany copies it has; must not use or disclose the infonnation
   (A) When Required. On timely motion, the comt for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) Wizen Permitted. To protect a person subject to or affected by a            The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 80 of 84



 1
                                               EXHIBIT A
 2
                                      ITEMS TO BE PRODUCED
 3
            1.     Please produce all non-privileged statements, letters, or documents whereby
 4
     Plaintiff D.H., Plaintiff John Doe, any one of Plaintiffs’ guardians, the National Health
 5
     Law Program, and/or the National Center for Lesbian Rights discuss the goals, purpose,
 6
     or objectives of the lawsuit with the case caption: D.H., by and through his mother,
 7
     Janice Hennessy-Waller; and John Doe, by his guardian and next friend, Susan Doe, on
 8
     behalf of themselves and all others similarly situated v. Jami Snyder, Director of the
 9
     Arizona Health Care Cost Containment System, in her official capacity, Case No. 4:20-
10
     cv-335-SHR.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 81 of 84

  AO 888 (Rev. 12/13) Subpoena to Produce Documents, Infom1ation, or Objects or to Permit Inspection of Premises in a Civil Action


                                                              UNITED STATES DISTRICT COURT
                                                                                               for the
                                                                                      District of Arizona

                                        D.H. and John Doe                                         )
                                                      Plaintiff                                   )
                                       v.                                                         )      Civil Action No.         4:20-cv-00335-SHR
                        Jami Snyder, Director of AHCCCS                                           )
                                                                                                  )
                                                     Defendant                                    )

                                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

   To:                                                                              National Health Law Program

                                                                             (Name of person to whom this subpoena is directed)

      g{Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibit A.



    Place: BurnsBarton PLC                                                                                Date and Time:
           2201 East Camelback, Ste. 360                                                                                      05/21/2021 9:00 am
           Phoenix, AZ 85016

      □ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set fo1ih below, so that the requesting patiy
 may inspect, measure, survey, photograph, test, or sample the propetiy or any designated object or operation on it.

  IPlace                                                                                                 IDate and Time:


         The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:                  05/03/2021

                                                         CLERK OF COURT
                                                                                                             OR

                                                                  Signature of Clerk or Deputy Clerk


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                              Jami Snyder,
 Director of AHCCCS
-=..cc=.==.c.--=-'-~-'-==='-=---------------------
                                                                                                                  , who issues or requests this subpoena, are:
   Kathryn King, BurnsBarton, 2201 E. Camelback, Ste. 360 Phoenix, AZ 85016 kate@burnsbarton.com 602-753-4500

                                 Notice to the person who issues or requests this subpoena
 A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
 it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 82 of 84

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:20-cv-00335-SHR

                                                      PROOF OF SERVICE
                      (This section should not he filed with the court unless required by Fed. R. Civ. P. 45.)

             I received this subpoena for (name of individual and title, if any)
Oil (date)



             0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           Oil (date)                                  ; or

             0 I returned the subpoena unexecuted because:



             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
             $


My fees are$                                      for travel and $                              for services, for a total of$                 0.00



             I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 83 of 84

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Penni! Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place ofCompliancc.                                                                (ii) disclosing an unretained expe1t' s opinion or infomiation that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifj1ing Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the comt may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinmy course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form/or Producing Electronically Stored Information Not Specified.
  (l)Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a fo1m for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a pmty or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored !,?formation. The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored infonnation, or tangible things, or to           order, the person responding must show that the information is not
pem1it the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or fonns requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) !,?formation Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any pmty
significant expense resulting from compliance.                                    that received the infonnation of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modijj•ing a Subpoena.                                           information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the comt for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the pmty disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the comt for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45( c);                                                         produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is trm1sferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial infmmation; or



                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 4:20-cv-00335-SHR Document 73-1 Filed 05/04/21 Page 84 of 84



 1
                                               EXHIBIT A
 2
                                      ITEMS TO BE PRODUCED
 3
            1.     Please produce all non-privileged statements, letters, or documents whereby
 4
     Plaintiff D.H., Plaintiff John Doe, any one of Plaintiffs’ guardians, the National Center
 5
     for Lesbian Rights, and/or the National Health Law Program discuss the goals, purpose,
 6
     or objectives of the lawsuit with the case caption: D.H., by and through his mother,
 7
     Janice Hennessy-Waller; and John Doe, by his guardian and next friend, Susan Doe, on
 8
     behalf of themselves and all others similarly situated v. Jami Snyder, Director of the
 9
     Arizona Health Care Cost Containment System, in her official capacity, Case No. 4:20-
10
     cv-335-SHR.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
